Exhibit 10.57
EXECUTION COPY
 
RESEARCH AND DEVELOPMENT AGREEMENT
between
OXiGENE, INC.
and
SYMPHONY ViDA HOLDINGS LLC
 
Dated as of October 1, 2008
 
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. [Intentionally Omitted]
    1  
 
       
2. Overview of Development
    1  
 
       
3. Development Committee
    2  
 
       
4. Development Plan and Development Budget
    2  
4.1 Generally
    2  
4.2 Amendments
    3  
 
       
5. Regulatory Matters
    4  
5.1 FDA Sponsor
    4  
5.2 Correspondence
    4  
5.3 Inspections and Meetings
    5  
 
       
6. The Company’s Obligations
    5  
6.1 Generally
    5  
6.2 Subcontracting
    6  
6.3 Reports and Correspondence
    7  
6.4 Staffing
    8  
6.5 QA Audit
    8  
6.6 Financial Audit
    8  
6.7 Insurance
    9  
 
       
7. Holdings’ Obligations
    9  
7.1 Generally
    9  
7.2 Subcontracting
    9  
7.3 Insurance
    10  
7.4 Staffing
    10  
7.5 Inspection and Audit
    10  
 
       
8. Funding and Payments
    10  
8.1 Use of Proceeds
    10  
8.2 Reimbursement
    10  
8.3 Budget Allocation and Deviations
    11  
8.4 Employee Benefits
    11  
 
       
9. Covenants
    12  
9.1 Mutual Covenants
    12  
 
       
10. Confidentiality
    13  

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

i



--------------------------------------------------------------------------------



 



              Page
11. Discontinuation Option
    13  
 
       
12. Representations and Warranties
    14  
12.1 Company Representations and Warranties
    14  
12.2 Holdings Representations and Warranties
    16  
 
       
13. Relationship Between the Company and Holdings
    17  
 
       
14. Change of Control
    18  
 
       
15. No Restrictions; Indemnification
    18  
15.1 No Restrictions
    18  
15.2 Indemnification
    18  
 
       
16. Limitation of Liabilities
    22  
16.1 Between the Parties
    22  
 
       
17. Term and Termination
    22  
17.1 Term
    22  
17.2 Termination for Company’s Breach
    22  
17.3 Termination for Holdings’ Breach
    23  
17.4 Termination of License Agreement
    23  
17.5 Survival
    23  
 
       
18. Miscellaneous
    23  
18.1 No Petition
    23  
18.2 Notices
    24  
18.3 Governing Law; Consent to Jurisdiction and Service of Process
    25  
18.4 Waiver of Jury Trial
    25  
18.5 Entire Agreement
    26  
18.6 Amendment; Successors; Assignment; Counterparts
    26  
18.7 Severability
    26  

Annex A — Certain Definitions
Annex B — Development Committee Charter
Annex C — Payment Terms
Schedule 6.2 — Subcontracting Agreements
Schedule 6.4 — Key Personnel
Schedule 12.1(f) — Material Disclosed Contracts
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

ii



--------------------------------------------------------------------------------



 



RESEARCH AND DEVELOPMENT AGREEMENT
     This RESEARCH AND DEVELOPMENT AGREEMENT (this “Agreement”) is entered into
as of October 1, 2008 (the “Closing Date”) by and between OXiGENE, INC., a
Delaware corporation (the “Company”) and SYMPHONY ViDA HOLDINGS LLC, a Delaware
limited liability company (“Holdings”) (each of the Company and Holdings being a
“Party,” and collectively, the “Parties”). Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in Annex A
attached hereto.
PRELIMINARY STATEMENT
     In the Technology License Agreement, the Company grants Holdings an
exclusive license to the Programs. Holdings wishes for the Company to continue
to develop such Programs. Holdings and the Company desire to establish, and
agree on the responsibilities of, a Development Committee to oversee such
development. The Company and Holdings further desire to comply with and perform
certain agreements and obligations related thereto.
     The Parties hereto agree as follows:
     1. [Intentionally Omitted].
     2. Overview of Development.
               (a) The Parties shall develop the Programs in a collaborative and
efficient manner as set forth in this Article 2. Representatives of the Parties
shall engage in joint decision-making for the Programs as set forth in Articles
3 and 4 hereof. Holdings shall have overall responsibility for all matters set
forth in the Development Plan (pursuant to Article 7 hereof), and shall engage
the Company (pursuant to Article 6 hereof), and such independent contractors and
agents as the Company may retain (which contractors include entities retained by
the Company prior to the Closing Date pursuant to the Subcontracting Agreements
set forth on Schedule 6.2), to act on behalf of Holdings and carry out the
duties set forth therein and herein.
               (b) With respect to the Programs, the Company shall be
responsible for the execution of all non-clinical and clinical development, all
regulatory activities, all scientific and technical services associated with
such development (including manufacturing), and all patent work, including all
related matters set forth in the Development Plan for such Programs.
               (c) Nothing in Section 2(b) shall in any way limit the authority
of the Development Committee (as defined below) or the Holdings’ managing member
(the “Manager”) hereunder, and the engagements and delegations set forth
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 



--------------------------------------------------------------------------------



 



therein shall be subject to the terms and conditions of this Agreement, and the
satisfactory performance by the Company of its obligations pursuant hereto and
thereto. The allocations of responsibility described in this Article 2 shall
remain subject to further modification in accordance with the terms and
conditions of this Agreement.
     3. Development Committee. The Parties shall establish and maintain a
committee (the “Development Committee”) to oversee the development of the
Programs (including the continued development and refinement of the Development
Plan and the Development Budget). The Development Committee shall be
established, operated and governed in accordance with the policies and
procedures set forth in Annex B hereto (the “Development Committee Charter”).
The Development Committee Charter may be amended only with the unanimous
approval of the Development Committee Members and the consent of Holdings and
the Company. In no event shall the Development Committee have the power to amend
the terms of any Operative Document.
     4. Development Plan and Development Budget.
          4.1 Generally.
               (a) The Parties shall agree to a Development Plan and a
Development Budget following the Closing Date, and which shall be further
developed and refined from time to time in accordance herewith. The Development
Plan shall consist of detailed provisions governing all research, non-clinical,
clinical, development, manufacturing, scientific, technical, regulatory and
patent work to be performed under the Operative Documents. Following the Closing
Date, the Development Committee shall, on an ongoing basis, develop the
Development Plan to include, without limitation, (i) an outline of the plan for
the clinical development of each Program; and (ii) outlines of non-clinical
activities, key regulatory and quality activities, and CMC activities for each
Program. The Development Budget shall consist of two (2) components: (x) a
development budget for each Program covered by the Development Plan (the
“Program Specific Budget Component”), and (y) a budget for the cross program
management and administrative functions of Holdings (the “Cross Program Budget
Component”). The development budgets for each Program in the Program Specific
Budget Component covered by the Development Plan shall be further divided into
budget spreadsheets summarizing (1) anticipated costs of engaging third party
service providers and the scope of work to be performed by such third parties;
and (2) the number of FTEs to be dedicated to the Programs (by function and work
responsibilities, on a Program-by-Program basis).
               (b) Prior to the initiation of any Activity pursuant to the
Development Plan, funds sufficient to pay all of the estimated costs and
expenses for work to be performed in relation to such Activity until completion
of such Activity, must be available, either as committed by Holdings or
committed by the Company. If such
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

2



--------------------------------------------------------------------------------



 



funds are committed by the Company, the Company shall (i) make such commitment
in writing; and (ii) be obligated to provide such committed funds until
completion of the related Activity, and such obligation shall survive beyond the
expiration or termination of the Purchase Option or any of the Operative
Documents; provided, that following the expiration or termination of the
Purchase Option or any of the Operative Documents, if any changes in the scope
or nature of the related Activity increase the cost of the completion of such
Activity, the Company shall not be obligated to make additional funds available.
          4.2 Amendments.
               (a) All amendments of, and all material deviations from, the
Development Plan and Development Budget shall be made in accordance with the
procedures described in this Article 4 and in the Development Committee Charter,
including obtaining the approval of Holdings, as may be required by the
Development Committee Charter.
               (b) The Development Committee shall review the Development Plan
and Development Budget in their entirety on a semi-annual basis to determine
whether any changes are required, and shall comply with all procedures required
to amend the Development Plan or Development Budget to implement such changes.
Furthermore, following the Closing Date, the Development Committee shall, on an
ongoing basis, continue to develop the Development Plan, including, without
limitation, as set forth in Section 4.1 and in response to requests, proposals
or reports from the Company to the Development Committee.
               (c) A Program, or a Product within a Program, may only be
discontinued in the event that either (i) the Parties mutually agree to
discontinue such Program or Product based on (A) a Medical Discontinuation
Event, or (B) scientific evidence (regardless of whether such evidence is
generated by a Party or a third party) that the likelihood of success for a
particular Program or Product is not sufficient to warrant further development
(a “Scientific Discontinuation Event”) that arises in the course of developing
such Program or Product; or (ii) Holdings resolves to discontinue such Program
or Product. The Development Committee shall promptly thereafter amend the
Development Plan and Development Budget to reflect such discontinuation.
               (d) The Development Plan shall never be amended in any manner
that would require the Company or Holdings to perform any assignments or tasks
in a manner that would violate any applicable law or regulation. In the event of
a change in any applicable law or regulation, the Development Committee shall
consider amending the Development Plan to enable the Company or Holdings (or any
Person acting on behalf of the Company or Holdings), as the case may be, to
comply fully with such law or regulation. If such amendment is not approved, the
affected Party shall be excused from performing any activity specified herein or
in the Development Plan that would violate or result in a violation of any
applicable law or regulation.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

3



--------------------------------------------------------------------------------



 



     5. Regulatory Matters.
          5.1 FDA Sponsor. Notwithstanding any governance provision contained
herein or in any Operative Document, the Parties agree that, unless and until
the expiration or termination of the purchase option (the “Purchase Option”) to
be granted to the Company pursuant to an agreement among Holdings, the Company
and such other party as may be required, the term of which has been agreed
between the Parties, and which agreement shall provide for the Company to
purchase the rights to the Programs from Holdings (the “Purchase Option
Agreement”) without the Company’s exercise of the Purchase Option, the Company
shall be the FDA sponsor, and shall serve the equivalent role with respect to
any Regulatory Authority outside of the United States, for the Programs, except
any Programs which were the subject of a Discontinuation Option that was not
exercised by the Company (the “FDA Sponsor”). As the FDA Sponsor, the Company
shall have the responsibility and the authority to act as the sponsor and make
those decisions and take all actions reasonably necessary to assure compliance
with all regulatory requirements. The Company agrees to be bound by, and perform
all obligations set forth in, 21 C.F.R. § 312 and any and all similar
obligations imposed by a foreign Regulatory Authority related to the Company’s
role as the FDA Sponsor. Notwithstanding anything to the contrary in Article 4
or the Development Committee Charter, the Company, in its capacity as FDA
Sponsor, may discontinue or modify any Program without the approval of the
Development Committee or Holdings in the event such actions are:
(a) attributable to an event that is reportable to the FDA or corresponding
Regulatory Authority outside of the United States; and (b) reasonably necessary
to avoid the imposition of criminal or civil liability; provided, however, that
to the extent commercially reasonable, the Company shall (i) pursuant to
Section 5.2, advise and consult with the Development Committee prior to taking
such action and (ii) forward a copy of all regulatory correspondence relevant to
such discontinuation or modification to the Manager.
          5.2 Correspondence. Each Party hereto acknowledges that the Company,
in its capacity as FDA Sponsor, shall be the Party responding to any regulatory
correspondence or inquiry regarding, or which would reasonably be expected to
affect, any of the Programs. The Company shall, within [ * ] ([ * ]) hours:
(a) notify at least one (1) Development Committee Member designated by Holdings
of any FDA or other governmental or regulatory correspondence, inspection or
inquiry regarding or reasonably expected to impact any of the Programs; and
(b) forward to the Development Committee copies of any correspondence sent to or
received from any regulatory or governmental agency, including, but not limited
to, Form FD-483 notices and FDA refusal to file, action or warning letters, even
if they do not specifically mention Holdings. To the extent practicable, the
Company shall consult with the Development Committee prior to responding to any
such regulatory correspondence or inquiry, but the Company shall not be
obligated to do so if such action would require a delay beyond any time period
permitted by applicable law or regulations. During the Company’s consultation
with the Development Committee, the Company and the Development
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

4



--------------------------------------------------------------------------------



 



Committee shall discuss and agree upon issues including, but not limited to,
overall regulatory strategy and goals and objectives. Subject to the following
sentence, Holdings shall not have any right to initiate any regulatory
correspondence with respect to the Programs. In the event that Holdings receives
a request or notification from a Governmental Authority with respect to the
Programs, Holdings shall: (i) notify the Company within [ * ] ([ * ]) hours of
receipt of such request or communication and (ii) to the extent practicable,
submit any proposed response to the Company for review and approval; provided,
that such approval shall not be unreasonably withheld and shall not prevent the
Holdings from complying with any legal requirements or acting to avoid any civil
or criminal liability.
          5.3 Inspections and Meetings. Each Party agrees that, during an
inspection by the FDA or other Regulatory Authority concerning the Programs, it
will not disclose to such agency any information and materials that are not, in
the reasonable judgment of the disclosing Party, required to be disclosed to
such agency without first obtaining the consent of the other Party, which
consent shall not be unreasonably withheld or delayed, except to the extent that
such Party may be required by law to disclose such information and materials.
The Company shall be the Party responsible for arranging and participating in
any meetings with any Regulatory Authority concerning any of the Programs. To
the extent practicable, the Company shall consult with the Development Committee
prior to any such meetings and provide to the Development Committee for review
all relevant correspondence to date. During the Company’s consultation with the
Development Committee, the Company and the Development Committee shall discuss
and agree upon issues including, but not limited to, overall regulatory
strategy, proposed agendas, goals and objectives, preparation and attendees. The
Company shall provide prompt and reasonable prior notice of any such meetings to
at least one (1) of the Development Committee Members designated by Holdings,
and shall, upon a request from Holdings, and to the extent reasonably possible,
facilitate the attendance of at least one (1) of the Development Committee
Members designated by Holdings at any such meeting reasonably anticipated to
pertain in a material way to a Program. Following any meeting that pertains to a
Program, but that was not attended for any reason by at least one (1) of the
Development Committee Members designated by Holdings, the Company shall provide
at least one (1) of the Development Committee Members designated by Holdings
with an oral summary of that portion of the meeting relevant to such Program
within [ * ] ([ * ]) hours of such meeting and a written summary of that portion
within [ * ] ([ * ]) Business Days of such meeting.
     6. The Company’s Obligations.
          6.1 Generally
               (a) The Company shall have primary responsibility for the
implementation of the Development Plan. Without limiting the foregoing, the
Company shall specifically be responsible for (i) performing all non-clinical
and clinical
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

5



--------------------------------------------------------------------------------



 



development for the Programs in accordance with the Development Plan,
(ii) manufacturing of, or arranging for third parties to manufacture, Clinical
Trial Materials for the Programs, and carrying out the quality assurance
therefor, in each case in accordance with the Development Plan, and
(iii) executing all other matters set forth in the Development Plan that are
delegated to the Company by Holdings pursuant to the Development Plan
(collectively, the “Company Obligations”).
               (b) The Company agrees that it will work diligently and use
commercially reasonable efforts to discharge the Company Obligations in a good
scientific manner and in accordance with the Development Plan, the Development
Budget, and the terms of this Agreement.
          6.2 Subcontracting. All agreements between the Company and third
parties (including without limitation clinical research organizations and
contract manufacturers) for such third parties to perform any Company
Obligations (each such third party, a “Company Subcontractor” and each such
agreement, a “Subcontracting Agreement”) entered into by the Company prior to
the Closing Date (except for those master service agreements executed prior to
the Closing Date that, only through the subsequent addition of a new work order,
change order, project or the like after the Closing Date, become Subcontracting
Agreements) and listed on Schedule 6.2 hereto, shall be deemed to be acceptable
to the Parties in all respects. Following the Closing Date, the Company shall
obtain approval of the Development Committee prior to entering into any
Subcontracting Agreement, issuing new work orders against existing
Subcontracting Agreements, or amending or terminating any Subcontracting
Agreement, which approval shall not unreasonably be withheld. The Development
Committee may, in its discretion, approve standard forms of Subcontracting
Agreements with respect to which the Company may enter into pursuant to such
standing authority granted by the Development Committee from time to time, as
such authority may be modified or terminated by the Development Committee in its
discretion. The Company shall provide the Development Committee with a copy of
each draft Subcontracting Agreement (other than those using standard forms and
entered into in accordance with the preceding sentence). The Development
Committee, or its designee(s), shall have [ * ] ([ * ]) Business Days to approve
or reject the terms of such draft Subcontracting Agreement; provided that during
such [ * ] ([ * ]) Business Day period the Company shall make appropriate
representatives available to the Development Committee to discuss such
Subcontracting Agreement in good faith and reasonable detail and shall provide
any information as may be reasonably requested by the Development Committee or
any member thereof. Only approval of the terms of such draft Subcontracting
Agreement by the Development Committee will entitle the Company to reimbursement
by Holdings for such Subcontracting Agreement. The terms of such draft
Subcontracting Agreement shall be deemed to have been approved if not objected
to by any Development Committee Member within the [ * ] ([ * ]) Business Day
period. The terms of any such Subcontracting Agreements shall be deemed the
Confidential Information of the Company and be subject to the rights and
obligations set forth in the Confidentiality
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

6



--------------------------------------------------------------------------------



 



Agreement. The Company shall monitor the performance of its Company
Subcontractors and shall promptly notify the Development Committee with respect
to any Company Subcontractor performance issues that may have a material adverse
effect on the Programs. The Company shall deliver a copy of each Subcontracting
Agreement within [ * ] Business Days after it is executed by all parties
thereto. The Development Committee shall have the authority to direct the
Company to terminate any Subcontracting Agreement pursuant to the terms thereof.
          6.3 Reports and Correspondence. The Company shall keep the Development
Committee informed of its activities under the Development Plan through regular
reports, as set forth in this Section 6.3. At each Scheduled Meeting of the
Development Committee, or according to a schedule agreed to by the Development
Committee, the Company shall, to the extent reasonably required by the
Development Committee, provide a summary of the Company’s activities and
developments with respect to the Programs for the period following the most
recent preceding scheduled summary report. Such summary report shall include the
following types of information in a format and frequency as determined by the
Development Committee: (i) updates regarding (A) patient enrollment, adverse
events or serious adverse events (to the extent the Company has been notified of
such adverse events), any added or terminated clinical trial sites, any
significant Protocol deviations, the results of any interim analyses,
statistical reports, updated Investigator Brochures or final clinical study
reports or any new Protocols, Protocol amendments or studies synopses being
drafted, all to the extent relating to the Development Plan; and (B) CMC status,
non-clinical program status, regulatory and quality program status,
communications with regulatory agencies, results of meetings of the Company’s
standing or ad hoc clinical advisors, safety monitoring boards or other similar
oversight bodies (if and when formed) for a particular Program, and results of
meetings with consultants for the Programs, all to the extent related to the
Company Obligations; (ii) a copy of each standard clinical study progress report
for the Programs received by the Company during the preceding period from any of
the clinical research organizations engaged by the Company pursuant to any
Subcontracting Agreements and a copy of any final preclinical study reports for
such Programs; (iii) a financial report, in a format agreed upon by the
Development Committee, itemizing actual spending under the Development Plan as
well as any variation from planned spending; (iv) copies of all Subcontracting
Agreements executed since the previous Development Committee Meeting; and
(v) such other information as the Development Committee may reasonably request.
The Company shall notify at least one (1) of the Development Committee Members
designated by Holdings as soon as possible, but no later than within [ * ] ([ *
]) hours of the occurrence of any event that has, or could reasonably be
expected to have, in the Company’s judgment in light of the circumstances
existing at the time, a material effect on the Development Plan or the
Development Budget and shall keep the Development Committee regularly updated
and informed with respect to any such event.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

7



--------------------------------------------------------------------------------



 



          6.4 Staffing. The Company shall use commercially reasonable efforts to
provide such sufficient and competent staff and Personnel (including, without
limitation, such employees or agents of, or independent contractors retained by,
the Company) that have the skill and expertise necessary to perform the Company
Obligations. The Company shall notify Holdings in advance, if practicable, and
in any event promptly thereafter, of any change in Key Personnel involved in the
Programs.
          6.5 QA Audit. During the Term, the Company will permit Holdings’
representatives (such representatives (i) to be identified by Holdings in
advance and reasonably acceptable to the Company and (ii) to enter into a
confidentiality agreement with the Company) to examine and audit, during regular
business hours, the work performed by the Company hereunder and the Company
facilities at which such work is conducted to determine that the Company
Obligations are being conducted in accordance with the terms of the Agreement,
the Development Plan and the Development Budget (“QA Audits”). Holdings shall
give the Company reasonable advance notice of such QA Audits specifying the
scope of the audit. If a particular QA Audit reveals a material deficiency in
the Company’s quality assurance procedures, then the Company will be responsible
for all costs of such QA Audit, including Holdings’ reasonable costs associated
with such QA Audit, the work to be re-performed and the costs or expenses
associated with curing such material deficiencies. Holdings and the Company
shall meet to discuss the results of the QA Audit and, if required, jointly
agree upon any actions that will be required as a result of such QA Audit
including defining material deficiencies to be addressed. The Company shall make
commercially reasonable efforts to reconcile all such deficiencies found by
Holdings during such QA Audit.
          6.6 Financial Audit. During the Term, the Company will permit
Holdings’ representatives (such representatives (i) to be identified by Holdings
in advance and reasonably acceptable to the Company and (ii) to enter into a
confidentiality agreement with the Company), to verify the Company’s invoices,
other receipts, and FTE records that are related to the Company’s performance of
the work under the Programs (“Financial Audits”), which review shall be
conducted during regular business hours and will take place no more than once
per year, unless otherwise agreed to by the Parties. Holdings shall give the
Company reasonable advance notice of such Financial Audits specifying the scope
of the audit, which shall not include work that has previously undergone
Financial Audits. Holdings shall reimburse the Company for its time associated
with Financial Audits; provided, however, that should a particular Financial
Audit reveal an overstatement of costs and expenses in the reports submitted by
the Company to Holdings for reimbursement purposes during the period covered by
such Financial Audit that exceeds [ * ]% in the aggregate, then the Company will
be responsible for all costs of such Financial Audit, including Holdings’
reasonable costs associated therewith. Holdings and the Company shall meet to
discuss the results of the Financial Audit and, if required, jointly agree upon
any actions that will be required as a result of such Financial Audit including
defining material discrepancies to be addressed. The Company shall make
commercially reasonable efforts to reconcile all such
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

8



--------------------------------------------------------------------------------



 



discrepancies found by Holdings during such Financial Audit. In addition, the
Company shall, during regular business hours, cooperate with, and promptly
respond to, inquiries from Holdings Auditors, if Holdings Auditors shall
reasonably conclude that they require additional information or clarification
regarding any invoices, other receipts or FTE records submitted by the Company.
          6.7 Insurance. The Company shall carry and maintain throughout the
Term (i) clinical trial liability insurance (including errors and omissions
coverage and product coverage), at the Company’s sole expense, with limits of at
least $[ * ] per occurrence, and (ii) property and casualty insurance covering
Products and other Company assets used in executing the Development Plan in
amounts customarily carried by business entities with a size and risk profile
similar to the Company, at the Company’s sole expense, with limits of at least
$[ * ]. Holdings shall be named as an additional insured on all clinical trial
liability insurance. Upon Holdings’ request, the Company shall instruct its
insurance carrier(s) to promptly furnish to Holdings certificates reflecting
such coverage and a representation indicating that such coverage shall not be
canceled or otherwise terminated during the Term without [ * ] ([ * ]) days’
prior written notice to Holdings. Notwithstanding anything to the contrary
herein, this Section 6.7 shall survive for a period of [ * ] ([ * ]) years
following termination or expiration of this Agreement.
     7. Holdings’ Obligations.
          7.1 Generally. Holdings shall have overall responsibility for all
matters set forth in the Development Plan, and shall be responsible for
(i) executing or delegating its management and administration responsibilities;
and (ii) executing or delegating the development activities set forth in the
Development Plan. Holdings shall, and shall instruct all Persons whom it engages
pursuant to Article 2 hereof to, perform its obligations hereunder and under the
Development Plan in good faith and in accordance with the applicable provisions
of the Development Plan and the Development Budget, and the terms of this
Agreement.
          7.2 Subcontracting. Holdings is subcontracting, and will in the future
subcontract, certain of its responsibilities under the Development Plan to the
Company (pursuant hereto), and to other vendors and service providers (pursuant
to subcontracting agreements to be approved by the Development Committee);
provided, that Holdings shall remain responsible for the performance of its
obligations hereunder notwithstanding any such arrangement. Each subcontracting
agreement entered into by Holdings shall include a provision permitting
assignment at any time of the subcontracting agreement from Holdings to the
Company without the subcontractor’s consent; provided that Holdings may not
assign its obligations under any such subcontracting agreement to the Company
without the Company’s prior written consent.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

9



--------------------------------------------------------------------------------



 



          7.3 Insurance. Holdings shall maintain insurance with creditworthy
insurance companies against such risks and in such amounts as are usually
maintained or insured against by other companies of established repute engaged
in the same or a similar business.
          7.4 Staffing. Holdings shall use commercially reasonable efforts to
provide, or cause to be provided on its behalf, sufficient and competent staff
and Personnel that have the skill and expertise necessary to perform Holdings’
obligations under this Agreement, the Development Plan and the Development
Budget, including, but not limited to, carrying out its clinical development
duties in accordance with this Agreement, the Development Plan and the
Development Budget.
          7.5 Inspection and Audit. Holdings shall permit each of the Company,
Investors and each Symphony Fund and their duly authorized representatives at
all reasonable business hours to inspect and audit (1) Holdings’ books, records
and other reasonably requested materials and (2) any and all properties of
Holdings, and it shall provide to each of the Company, Investors and each
Symphony Fund all books, records and other materials related to any meeting of
Manager or Shareholders and to permit the Company, Investors and each Symphony
Fund to make copies or extracts therefrom; provided, that each aforementioned
party may conduct one such inspection or audit in each calendar year without
cost to such party, and that any party conducting additional inspections or
audits shall reimburse the Manager for its reasonable costs and expenses in
facilitating such additional inspections or audits unless such additional
inspections or audits were performed to determine whether previously identified
material deficiencies have been addressed. Holdings and the party conducting
such inspection or audit, or such party’s representative, shall meet to discuss
the results of such inspection or audit and, if required, jointly agree upon any
actions that will be required as a result of such inspection or audit including
defining material discrepancies to be addressed. Holdings shall make
commercially reasonable efforts to reconcile all such discrepancies found by the
Company, Investors or any Symphony Fund during such inspection or audit.
     8. Funding and Payments.
          8.1 Use of Proceeds. Holdings shall use any and all proceeds received
by Holdings from Investors and the Symphony Funds for the development of the
Programs.
          8.2 Reimbursement. Holdings shall compensate the Company for its
Development Plan-associated activities and services, including, without
limitation, its research, clinical and manufacturing services and any other
activities delegated to and by the Company in accordance with this Agreement.
Such compensation shall be made in accordance with the provisions of this
Article 8 and the payment terms to be agreed between the Parties (the “Payment
Terms”) attached hereto as Annex C, the terms of which are hereby adopted and
incorporated herein; provided that the Company shall be
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

10



--------------------------------------------------------------------------------



 



directly responsible for compensation and reimbursement of the Company
Subcontractors, it being understood that the cost shall be passed through to
Holdings. With respect to costs for travel, unless the Development Committee
provides the Company with prior approval, all the Company personnel shall adhere
to the Company’s travel policy.
          8.3 Budget Allocation and Deviations. The Company shall have the
discretion to incur out-of-pocket fees, expenses and costs and allocate its
resources in a manner consistent with the Development Plan and the Development
Budget. If the Company reasonably anticipates that the actual cost for any
particular Activity will cause that portion of the Development Budget allocated
over any [ * ] ([ * ]) month period to be exceeded by $[ * ] or more (or such
greater amount as Manager may subsequently determine), then the Company may
request that the Development Committee amend the Development Budget, either at
its next Scheduled Meeting or at an Ad Hoc Meeting, to reflect such cost
increase. The Company shall be fully reimbursed, pursuant to Section 8.2, for
all out-of-pocket amounts incurred with respect to an Activity performed
pursuant to the Development Plan, as such Development Plan may be modified upon
approval of the Development Committee, provided that, without the approval of
the Development Committee, the Company shall not be reimbursed for expenditures
that exceed the amounts set forth in the Development Budget by the criteria set
forth in the second sentence of this Section 8.3. If the Development Committee
denies a request made by the Company pursuant to this Section 8.3 to amend the
Development Budget, then the Company shall no longer be obligated to perform
such incremental activity that is expected to give rise to such additional
expenditures.
          8.4 Employee Benefits. Holdings shall not be responsible for providing
or paying any benefits (including, but not limited to, unemployment, disability,
insurance, or medical, and any pension or profit sharing plans) to the Company
or to any employees of the Company or any persons retained or used by the
Company to perform activities pursuant to the Development Plan, including
independent contractors, Subcontractors and agents (collectively, “Company
Personnel”). As to the Company or any Company Personnel, Holdings shall not be
responsible for: (a) any federal, state or local income tax withholding;
(b) Federal Insurance Contributions Act contributions; (c) contributions to
state disability funds or liability funds or similar withholdings; (d) payment
of any overtime wages; (e) workers’ compensation; or (f) compliance with any
laws, rules or regulations governing employees. The Company agrees that, as
between Holdings and the Company, the Company is and will continue to be
responsible for: (i) all matters relating to the payment of compensation and
provision of benefits to Company Personnel; and (ii) compliance with all
applicable laws, rules and regulations governing the Company’s employees. The
Company acknowledges that the Company is not entitled to reimbursement with
respect to any amounts related to the services of Company Personnel in excess of
the fully burdened FTE rates in accordance with Annex C attached hereto, and
Holdings acknowledges that the FTE rates used as the basis for reimbursing the
Company for the services of Company Personnel include the Company’s
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

11



--------------------------------------------------------------------------------



 



costs associated with providing such benefits and fulfilling such
responsibilities. Such FTE rates also cover all direct and indirect, cash and
non-cash compensation paid to or on behalf of said employee or other individual
performing duties customarily performed by an employee; all payroll related
taxes and costs; all fringe benefits and perquisites; all overhead and support
provided by the Company for said employee, including but not limited to
facility, office, laboratory and equipment costs, training and education, and
general corporate management, supervision, executive and administrative
functions and activities; and quality assurance and other functions and
activities benefiting the Company or multiple departments, projects or employees
within the Company.
     9. Covenants.
          9.1 Mutual Covenants. Each of the Company and Holdings covenants and
agrees that, with respect to the Programs and any other rights and obligations
set forth in the Operative Documents, it shall:
               (a) perform all of its obligations pursuant to this Agreement in
material compliance with: (i) all applicable federal and state laws, statutes,
rules, regulations and orders (including all applicable approval and
qualification requirements thereunder), including, without limitation, the
Federal Food, Drug and Cosmetic Act and the regulations promulgated pursuant
thereto; (ii) all applicable good clinical practices and guidelines; (iii) all
applicable standard operating procedures; (iv) all applicable Protocols; and
(v) the provisions of this Agreement;
               (b) keep complete, proper and separate books of record and
account, including a record of all costs and expenses incurred, all charges
made, all credits made and received, and all income derived in connection with
the operation of its business, all in accordance with GAAP;
               (c) not employ (or, to the best of its Knowledge, shall not use
any contractor or consultant who is or that employs) any individual or entity
debarred by the FDA (or subject to a similar sanction of any other Regulatory
Authority), or, to the best of its Knowledge, any individual who or entity which
is the subject of an FDA debarment investigation or proceeding (or similar
proceeding of any other Regulatory Authority), in the conduct of the Programs;
               (d) promptly deliver to the other, upon receipt thereof, notice
of all actions, suits, investigations, litigation and proceedings before any
Governmental Authority, which would reasonably be expected to affect such
Party’s ability to perform its obligations under this Agreement;
               (e) upon its acquiring Knowledge of (i) any breach by it of any
representation, warranty, covenant or any other term or condition of this
Agreement or (ii) any other event or development, in each case that is, or is
reasonably expected to be, materially adverse to the other Party with respect to
any Program, such
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

12



--------------------------------------------------------------------------------



 



Party shall promptly notify the other Party in writing within [ * ] ([ *
]) Business Days of acquiring such Knowledge; provided, that the failure to
provide such notice shall not impair or otherwise be deemed a waiver of any
rights any Party may have arising from such breach, event or development and
that notice under this Section 9.1(e) shall not be deemed an admission by the
Party providing such notice of any breach of any of the Operative Documents; and
               (f) with reasonable promptness, deliver to the other Party such
data and information relating to the ability of such Party to perform its
obligations hereunder as from time to time may be reasonably requested by the
other Party (subject to the maintenance of the confidentiality of any such
information by the receiving Party). For the avoidance of doubt, this
Section 9.1(f) includes the Company’s obligations to provide financial and other
necessary information in respect of such Programs to Holdings to enable Holdings
to fulfill its obligations to the Company under Section 5(d) of the Purchase
Option Agreement.
     10. Confidentiality. It is understood that during the course of this
Agreement each of the Parties shall be bound by the terms of the Confidentiality
Agreement.
     11. Discontinuation Option.
               (a) A Program may only be discontinued in accordance with
Section 4.2(c). In the event of such a Program discontinuation during the Term,
(i) Holdings shall so notify the Company promptly and in writing of such
discontinuation, and (ii) the Company shall have the right and option (a
“Discontinuation Option”), exercisable for [ * ] ([ * ]) days after receipt of
such written notice from Holdings of such discontinuation, to buy back all
rights of Holdings to such discontinued Program, the Products being developed in
such discontinued Program, and the Licensed Intellectual Property related to
such discontinued Program for a price (payable by wire transfer to Holdings)
that is [ * ]% of the sum of (x) the funds expended on such discontinued Program
and (y) a share of all non-Program-specific expenditures that is in the same
proportion to the total of all non-Program-specific expenditures as the amount
in clause (x) of this sentence is to the aggregate of all Program-specific
expenditures (such sum, the “Discontinuation Price”), to be reasonably
determined between the Parties, or, if the Parties are unable to come to a
resolution within [ * ] ([ * ]) days after receipt of such written notice from
Holdings of such discontinuation, to be determined in accordance with
Section 11(b) hereof; provided, that if the Ophthalmology Program is
discontinued, the Discontinuation Price with respect to such Program shall be
reduced by [ * ]% of the purchase price paid by Holdings in consideration for
the purchase of all Non-IV Shares pursuant to the Stock and Warrant Purchase
Agreement. If the Discontinuation Price is determined in accordance with
Section 11(b), then the [ * ] ([ * ]) day period for the Company’s exercise of a
Discontinuation Option shall be extended by the time needed
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

13



--------------------------------------------------------------------------------



 



for such determination so that the Company has at least [ * ] ([ * ]) days after
such determination to decide whether it wishes to exercise a Discontinuation
Option.
               (b) If the Company and Holdings cannot agree on the
Discontinuation Price within [ * ] ([ * ]) days after receipt of such written
notice from Holdings of such discontinuation, then at the Company’s request, the
Chief Executive Officer of the Company and the Manager shall make good faith
efforts to resolve the disagreement(s) regarding the calculation of the
Discontinuation Price. If the Chief Executive Officer of the Company and the
Manager do not agree on the Discontinuation Price within [ * ] ([ * ]) days
after the Company’s request, then the Parties shall jointly select a nationally
recognized expert to resolve any remaining disagreements regarding calculation
of the Discontinuation Price. The Parties shall use their respective
commercially reasonable efforts to cause such expert to make its determination
of the Discontinuation Price within [ * ] ([ * ]) days of accepting its
selection. The expert’s determination of the Discontinuation Price shall, absent
manifest error, be (i) binding and conclusive and (ii) the Discontinuation Price
at which a Discontinuation Option may be exercised by the Company. All costs and
expenses of the expert shall be shared equally between the Company and Holdings.
Notwithstanding the foregoing, in any case, each Party shall be responsible for
the payment of its respective costs and expenses, including any attorneys’ fees.
               (c) Upon the exercise of a Discontinuation Option for a Program,
such Program shall no longer be a Program and the Products being developed in
such Program shall no longer be Products for purposes of the Operative
Documents, except to the extent the Operative Documents deal with the rights of
the Company and the obligations of Holdings following exercise of a
Discontinuation Option..
     12. Representations and Warranties.
          12.1 Company Representations and Warranties. The Company hereby
represents and warrants to Holdings that, as of the Closing Date:
               (a) Organization. The Company is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware.
               (b) Authority and Validity. The Company has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and the Technology License Agreement and to consummate the
transactions contemplated thereby. The execution, delivery and performance by
the Company of this Agreement and the Technology License Agreement and the
consummation of the transactions contemplated thereby have been duly and validly
authorized by all necessary action required on the part of the Company, and no
other proceedings on the part of the Company are necessary to authorize this
Agreement or the Technology License Agreement or for the Company to perform its
obligations under this Agreement or the Technology License Agreement. This
Agreement and the Technology
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

14



--------------------------------------------------------------------------------



 



License Agreement constitute the lawful, valid and legally binding obligations
of the Company, enforceable in accordance with their terms, except as the same
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.
               (c) No Violation or Conflict. The execution, delivery and
performance of this Agreement and the Technology License Agreement and the
transactions contemplated thereby do not and will not (i) violate, conflict with
or result in the breach of any provision of the Organizational Documents of the
Company, (ii) conflict with or violate any law or Governmental Order applicable
to the Company or any of its assets, properties or businesses, or (iii) conflict
with, result in any breach of, constitute a default (or event that with the
giving of notice or lapse of time, or both, would become a default) under,
require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, or result in
the creation of any Encumbrance on any of the assets or properties of the
Company, pursuant to, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which the Company is a party except, in the case of clauses
(ii) and (iii), to the extent that such conflicts, breaches, defaults or other
matters would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on the Company or a material adverse effect on
the Programs.
               (d) Governmental Consents and Approvals. The execution, delivery
and performance of this Agreement and the Technology License Agreement by the
Company do not, and the consummation of the transactions contemplated thereby do
not and will not, require any Governmental Approval which has not already been
obtained, effected or provided, except with respect to which the failure to so
obtain, effect or provide would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the Company or a
material adverse effect on the Programs.
               (e) Litigation. Except as disclosed on the most recently filed
Form 10-K filing of the Company, there are no actions by or against the Company
pending before any Governmental Authority or, to the Knowledge of the Company,
threatened to be brought by or before any Governmental Authority, that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company. There are no pending or, to the Knowledge of the
Company, threatened actions, to which the Company is a party (or is threatened
to be named as a party) to set aside, restrain, enjoin or prevent the execution,
delivery or performance of this Agreement or the Operative Documents or the
consummation of the transactions contemplated hereby or thereby by any party
hereto or thereto. The Company is not subject to any Governmental Order (nor, to
the Knowledge of the Company, is there any
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

15



--------------------------------------------------------------------------------



 



such Governmental Order threatened to be imposed by any Governmental Authority)
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the Company or a material adverse effect on the
Programs.
               (f) No Contracts. Except as disclosed on Schedule 12.1(f) hereto,
there are no material contracts between the Company and any third party (other
than licenses of intellectual property that are in turn licensed to Holdings
under the Technology License Agreement), including contractors, manufacturers or
suppliers, used with or otherwise necessary for the Programs, and all such
contracts are assignable to Holdings. Except as disclosed on Schedule 12.1(f)
hereto, each such contract is assignable to Holdings without the prior consent
of the applicable third party, or the absence of such contract (due to the
inability or impracticability of assigning such contract to Holdings following a
termination of this Agreement without the exercise of the Purchase Option) would
not have a material adverse effect on any of the Programs or on Holdings’ rights
under the Technology License Agreement.
               (g) Information. All information provided or otherwise made
available by the Company or its representatives in connection with the Programs
and the underlying intellectual property, this Agreement, the Operative
Documents and the transactions contemplated thereby, when taken as a whole, is
complete and correct in all material respects and does not contain any untrue
statement of material fact or omit to state a material fact necessary to make
the statements contained therein, in light of the circumstances under which such
statements are made, not misleading.
          12.2 Holdings Representations and Warranties. Holdings hereby
represents and warrants to the Company that, as of the Closing Date:
               (a) Organization. Holdings is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
               (b) Authority and Validity. Holdings has all requisite limited
liability company power and authority to execute, deliver and perform its
obligations under this Agreement and the Technology License Agreement and to
consummate the transactions contemplated thereby. The execution, delivery and
performance by Holdings of this Agreement and the Technology License Agreement
and the consummation of the transactions contemplated thereby have been duly and
validly authorized by all necessary action required on the part of Holdings, and
no other proceedings on the part of Holdings are necessary to authorize this
Agreement or the Technology License Agreement or for Holdings to perform its
obligations under this Agreement or the Technology License Agreement. This
Agreement and the Technology License Agreement constitute the lawful, valid and
legally binding obligations of Holdings, enforceable in accordance with its
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

16



--------------------------------------------------------------------------------



 



the enforcement of creditors’ rights generally and general equitable principles
regardless of whether such enforceability is considered in a proceeding at law
or in equity.
               (c) No Violation or Conflict. The execution, delivery and
performance of this Agreement and the Technology License Agreement and the
transactions contemplated thereby do not and will not (i) violate, conflict with
or result in the breach of any provision of the Organizational Documents of
Holdings, (ii) conflict with or violate any law or Governmental Order applicable
to Holdings or any of its assets, properties or businesses, or (iii) conflict
with, result in any breach of, constitute a default (or event that with the
giving of notice or lapse of time, or both, would become a default) under,
require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, or result in
the creation of any Encumbrance on any of the assets or properties of Holdings,
pursuant to any note, bond, mortgage or indenture, contract, agreement, lease,
sublease, license, permit, franchise or other instrument or arrangement to which
Holdings is a party except, in the case of clauses (ii) and (iii), to the extent
that such conflicts, breaches, defaults or other matters would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
Holdings.
               (d) Governmental Consents and Approvals. The execution, delivery
and performance of this Agreement and the Technology License Agreement by
Holdings do not, and the consummation of the transactions contemplated thereby
do not and will not, require any Governmental Approval which has not already
been obtained, effected or provided, except with respect to which the failure to
so obtain, effect or provide would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Holdings.
               (e) Litigation. There are no actions by or against Holdings
pending before any Governmental Authority or, to the Knowledge of Holdings,
threatened to be brought, by or before any Governmental Authority that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Holdings. There are no pending or, to the Knowledge of
Holdings, threatened actions to which Holdings is a party (or is threatened to
be named as a party) to set aside, restrain, enjoin or prevent the execution,
delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby by any party hereto. Holdings is not subject to
any Governmental Order (nor, to the knowledge of Holdings, is there any such
Governmental Order threatened to be imposed by any Governmental Authority) that
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on Holdings or a material adverse effect on the
Programs.
     13. Relationship Between the Company and Holdings. Nothing contained in
this Agreement or any acts or omissions hereunder shall constitute or be
construed so as to create any joint venture or partnership relationship between
the Company and Holdings, and the Parties acknowledge and agree that the Company
is
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

17



--------------------------------------------------------------------------------



 



acting as an independent contractor in the performance of its obligations under
this Agreement.
     14. Change of Control. Holdings has the Change of Control Put Option
described in Section 2A of the Purchase Option Agreement following a Change of
Control with respect to the Company.
     15. No Restrictions; Indemnification.
          15.1 No Restrictions. Nothing in this Agreement shall limit or
restrict the right of any director, officer or employee of the Company or any
director, officer, or employee of any of its subsidiaries or its Affiliates to
engage in any other business or to devote his or her time and attention to the
management or other aspects of any other business, whether of a similar or
dissimilar nature, nor limit or restrict the right of the Company or any of its
affiliates to engage in any other business or to render services of any kind to
any other Person.
          15.2 Indemnification.
               (a) To the greatest extent permitted by applicable law, the
Company shall indemnify and hold harmless Holdings and each of its respective
Affiliates, officers, directors, employees, agents, members, managers,
successors and assigns (each, a “Symphony Indemnified Party”), and Holdings
shall indemnify and hold harmless the Company, and its Affiliates and each of
their respective officers, directors, employees, agents (other than the Company
Subcontractors), members, managers, successors and assigns (each, a “Company
Indemnified Party”), from and against any and all claims, losses, costs,
interest, awards, judgments, fees (including reasonable fees for attorneys and
other professionals), court costs, liabilities, damages and expenses incurred by
any Symphony Indemnified Party or Company Indemnified Party (irrespective of
whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought) (hereinafter, a “Loss”) to the extent
resulting from, arising out of, or relating to any and all third party suits,
claims, actions, proceedings or demands based upon:
               (i) in the case of the Company being the Indemnifying Party,
(A) any breach of any representation or warranty made by the Company herein or
in any other Operative Document, (B) any material misrepresentation or omission
of facts in the public information of the Company filed with the SEC, (C) any
breach of any covenant, agreement or obligation of the Company contained herein
or in any other Operative Document, except to the extent such covenant,
agreement or obligation relates to the Company’s performance under the
Development Plan, (D) any gross negligence or willful misconduct of the Company
(and not that of any Company Subcontractors) in connection with the Company’s
performance of its obligations under this Agreement (including the Development
Plan), (E) any action undertaken or
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

18



--------------------------------------------------------------------------------



 



performed by or on behalf of the Company prior to, and including, the Closing
Date that relates to the Programs or the Products, (F) any regulatory matters
relating to the Company, its businesses or its assets, (G) any investigation or
claim, including derivative claims, relating to the Company, its businesses or
its assets, or (H) in the event the Company exercises a Discontinuation Option
for a Program, any action undertaken and/or performed by or on behalf of the
Company after the Discontinuation Option Closing Date and relating to the
Product that was the subject of such Program (including the development,
manufacture, use, handling, storage, sale or other disposition of such Product);
in each case, except (1) with respect to Losses for which the Company is
entitled to indemnification under this Article 15 or (2) to the extent such Loss
arises from the gross negligence or willful misconduct of a Symphony Indemnified
Party; and
               (ii) in the case of Holdings being the Indemnifying Party,
(A) any breach of any representation or warranty made by Holdings herein or in
any other Operative Document, (B) any breach of any covenant, agreement or
obligation of Holdings contained herein or in any other Operative Document,
(C) any and all activities undertaken or performed by or on behalf of the
Parties under the Development Plan during the Term, (D) any gross negligence or
willful misconduct of Holdings (and not that of its direct subcontractors) in
connection with Holdings’ performance of its obligations under this Agreement,
or (E) the development, manufacture, use, handling, storage, sale or other
disposition of the Products (including in the course of conducting the Programs)
during the Term (except with respect to the development, manufacture, use,
handling, storage, sale or other disposition, after the Company’s exercise of a
Discontinuation Option, of Products covered under Section 15.2(a)(i)(H)); in
each case, except (1) with respect to Losses for which Holdings is entitled to
indemnification under this Article 15, or (2) Losses deemed to have arisen from
the breach by the Company of any covenant, agreement or obligation under this
Agreement that relates to the Company’s performance under the Development Plan,
as determined by a court, arbitrator or pursuant to a settlement agreement, or
(3) to the extent such Loss arises from the gross negligence or willful
misconduct of a Company Indemnified Party.
     To the extent that the foregoing undertaking by the Company or Holdings may
be unenforceable for any reason, such Party shall make the maximum contribution
to the payment and satisfaction of any Loss that is permissible under applicable
law.
     To the extent that the foregoing undertaking by the Company or Holdings may
be duplicated by any other undertaking by the Company or Holdings in any other
Operative Document, the Symphony Indemnified Parties or the Company Indemnified
Parties, as the case may be, shall be entitled to only one recovery under the
Operative Documents for the relevant Loss (and not entitled to any duplicative
recovery for the same Loss).
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

19



--------------------------------------------------------------------------------



 



               (b) Notice of Claims. Any Indemnified Party that proposes to
assert a right to be indemnified under this Section 15.2 shall notify the
Company or Holdings, as applicable (the “Indemnifying Party”), promptly after
receipt of notice of commencement of any action, suit or proceeding against such
Indemnified Party (an “Indemnified Proceeding”) in respect of which a claim is
to be made under this Section 15.2, or the incurrence or realization of any Loss
in respect of which a claim is to be made under this Section 15.2, of the
commencement of such Indemnified Proceeding or of such incurrence or
realization, enclosing a copy of all relevant documents, including all papers
served and claims made, but the omission so to notify the applicable
Indemnifying Party promptly of any such Indemnified Proceeding or incurrence or
realization shall not relieve (x) such Indemnifying Party from any liability
that it may have to such Indemnified Party under this Section 15.2 or otherwise,
except, as to such Indemnifying Party’s liability under this Section 15.2, to
the extent, but only to the extent, that such Indemnifying Party shall have been
prejudiced by such omission, or (y) any other indemnitor from liability that it
may have to any Indemnified Party under the Operative Documents.
               (c) Defense of Proceedings. In case any Indemnified Proceeding
shall be brought against any Indemnified Party, it shall notify the applicable
Indemnifying Party of the commencement thereof as provided in Section 15.2(b),
and such Indemnifying Party shall be entitled to participate in, and provided
such Indemnified Proceeding involves a claim solely for money damages and does
not seek an injunction or other equitable relief against the Indemnified Party
and is not a criminal or regulatory action, to assume the defense of, such
Indemnified Proceeding with counsel reasonably satisfactory to such Indemnified
Party. After notice from such Indemnifying Party to such Indemnified Party of
such Indemnifying Party’s election so to assume the defense thereof and the
failure by such Indemnified Party to object to such counsel within [ * ] ([ * ])
Business Days following its receipt of such notice, such Indemnifying Party
shall not be liable to such Indemnified Party for legal or other expenses
related to such Indemnified Proceedings incurred after such notice of election
to assume such defense except as provided below and except for the reasonable
costs of investigating, monitoring or cooperating in such defense subsequently
incurred by such Indemnified Party reasonably necessary in connection with the
defense thereof. Such Indemnified Party shall have the right to employ its
counsel in any such Indemnified Proceeding, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless:
               (i) the employment of counsel by such Indemnified Party at the
expense of the applicable Indemnifying Party has been authorized in writing by
such Indemnifying Party;
               (ii) such Indemnified Party shall have reasonably concluded in
its good faith (which conclusion shall be determinative unless a court
determines that such conclusion was not reached reasonably and in
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

20



--------------------------------------------------------------------------------



 



good faith) that there is or may be a conflict of interest between the
applicable Indemnifying Party and such Indemnified Party in the conduct of the
defense of such Indemnified Proceeding or that there are or may be one or more
different or additional defenses, claims, counterclaims, or causes of action
available to such Indemnified Party (it being agreed that in any case referred
to in this clause (ii) such Indemnifying Party shall not have the right to
direct the defense of such Indemnified Proceeding on behalf of the Indemnified
Party);
               (iii) the applicable Indemnifying Party shall not have employed
counsel reasonably acceptable to the Indemnified Party to assume the defense of
such Indemnified Proceeding within a reasonable time after notice of the
commencement thereof; provided, however, that (A) this clause (iii) shall not be
deemed to constitute a waiver of any conflict of interest that may arise with
respect to any such counsel, and (B) an Indemnified Party may not invoke this
clause (iii) if such Indemnified Party failed to timely object to such counsel
pursuant to the first paragraph of this Section 15.2(c) above (it being agreed
that in any case referred to in this clause (iii) such Indemnifying Party shall
not have the right to direct the defense of such Indemnified Proceeding on
behalf of the Indemnified Party); or
               (iv) any counsel employed by the applicable Indemnifying Party
shall fail to timely commence or reasonably conduct the defense of such
Indemnified Proceeding and such failure has prejudiced (or is in immediate
danger of prejudicing) the outcome of such Indemnified Proceeding (it being
agreed that in any case referred to in this clause (iv) such Indemnifying Party
shall not have the right to direct the defense of such Indemnified Proceeding on
behalf of the Indemnified Party);
in each of which cases the fees and expenses of counsel for such Indemnified
Party shall be at the expense of such Indemnifying Party. Only one counsel shall
be retained by all Indemnified Parties with respect to any Indemnified
Proceeding, unless counsel for any Indemnified Party reasonably concludes in
good faith (which conclusion shall be determinative unless a court determines
that such conclusion was not reached reasonably and in good faith) that there is
or may be a conflict of interest between such Indemnified Party and one or more
other Indemnified Parties in the conduct of the defense of such Indemnified
Proceeding or that there are or may be one or more different or additional
defenses, claims, counterclaims, or causes or action available to such
Indemnified Party.
               (d) Settlement. Without the prior written consent of such
Indemnified Party, such Indemnifying Party shall not settle or compromise, or
consent to the entry of any judgment in, any pending or threatened Indemnified
Proceeding, unless such settlement, compromise, consent or related judgment
(i) includes an unconditional release of such Indemnified Party from all
liability for Losses arising out of such claim, action, investigation, suit or
other legal proceeding, (ii) provides for the payment of money damages as the
sole relief for the claimant (whether at law or in
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

21



--------------------------------------------------------------------------------



 



equity), (iii) involves no admission of fact adverse to the Indemnified Party or
finding or admission of any violation of law or the rights of any Person by the
Indemnified Party, and (iv) is not in the nature of a criminal or regulatory
action. No Indemnified Party shall settle or compromise, or consent to the entry
of any judgment in, any pending or threatened Indemnified Proceeding (A) in
respect of which any payment would result hereunder or under any other Operative
Document, (B) which includes an injunction that will adversely affect any
Indemnifying Party, (C) which involves an admission of fact adverse to the
Indemnifying Party or a finding or admission of any violation of law or the
rights of any Person by the Indemnifying Party, or (D) which is in the nature of
a criminal or regulatory action, without the prior written consent of the
Indemnifying Party, such consent not to be unreasonably conditioned, withheld or
delayed.
     16. Limitation of Liabilities.
          16.1 Between the Parties. TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, NEITHER PARTY NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
MEMBERS, MANAGERS, EMPLOYEES, INDEPENDENT CONTRACTORS OR AGENTS SHALL HAVE ANY
LIABILITY OF ANY TYPE (INCLUDING, BUT NOT LIMITED TO, CLAIMS IN CONTRACT,
NEGLIGENCE AND TORT LIABILITY) FOR ANY SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE
OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, THE LOSS OF
OPPORTUNITY, LOSS OF USE OR LOSS OF REVENUE OR PROFIT IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR THE SERVICES PERFORMED HEREUNDER, EVEN IF SUCH
DAMAGES MAY HAVE BEEN FORESEEABLE. THE FOREGOING SHALL NOT LIMIT EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION 15.2 AND SHALL NOT APPLY TO
BREACHES OF ITS CONFIDENTIALITY OBLIGATIONS PURSUANT TO ARTICLE 10.
     17. Term and Termination.
          17.1 Term. This Agreement shall be effective as of the Closing Date
and shall expire on the last day of the Term, unless the Agreement is earlier
terminated as specified in this Article 17.
          17.2 Termination for Company’s Breach.
               (a) Holdings may terminate this Agreement at any time upon
written notice to the Company if the Company is in material default or breach of
this Agreement, and such material default or breach continues unremedied for a
period of [ * ] ([ * ]) days after written notice thereof is delivered to the
Company. Such cure period may be extended if (i) the Company reasonably believes
such breach can be cured within [ * ] ([ * ]) days of the Company’s receipt of
Holdings’ written notice of such breach (and notifies Holdings in writing of
such belief and the basis for such belief), and
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

22



--------------------------------------------------------------------------------



 



(ii) Holdings, acting reasonably, agrees. If the Company fails to remedy the
default or breach within the applicable cure period, Holdings may by final
notice of termination to the Company terminate this Agreement.
               (b) In the event that Holdings terminates this Agreement pursuant
to Section 17.2(a) above, the Company may exercise its Purchase Option (which
shall, in addition, include the costs associated with the Company’s material
default or breach to the extent not previously paid by Holdings), pursuant to
Section 1(c)(iv) of the Purchase Option Agreement, within [ * ] ([ * ]) Business
Days of receiving such notice of termination from Holdings; provided, that if
such termination occurs after a Change of Control with respect to the Company
due to the Surviving Entity’s material default or breach of this Agreement, and
if the Surviving Entity does not exercise such Purchase Option, then Holdings
may exercise its Put Option pursuant to Section 2A of the Purchase Option
Agreement.
          17.3 Termination for Holdings’ Breach. The Company may terminate this
Agreement at any time upon written notice to Holdings if Holdings is in material
default or breach of this Agreement, and such material default or breach
continues unremedied for a period of [ * ] ([ * ]) days after written notice
thereof is delivered to Holdings. Such cure period may be extended if
(i) Holdings reasonably believes such breach can be cured within [ * ] ([ * ])
days of Holdings’ receipt of the Company’s written notice of such breach (and
notifies the Company in writing of such belief and the basis for such belief),
and (ii) the Company, acting reasonably, agrees. If Holdings fails to remedy the
default or breach within the applicable cure period, the Company may by final
notice of termination to Holdings terminate this Agreement.
          17.4 Termination of License Agreement. This Agreement shall
automatically terminate upon the termination of the Technology License
Agreement.
          17.5 Survival.
               (a) The agreements and covenants of the Parties set forth in
Articles 10, 11, 15, 16 and 18, and Sections 6.7 and 17.5 shall survive the
expiration or termination of this Agreement. In addition, Section 8.2 shall, to
the extent that the costs and expenses reimbursable thereunder have been
incurred or become uncancellable prior to such termination, also survive such
expiration.
               (b) If the Company does not exercise the Purchase Option, in
addition to the provisions specified in Section 17.5(a), Section 17.6 shall also
survive such unexercised expiration.
     18. Miscellaneous.
          18.1 No Petition. The Company covenants and agrees that, prior to the
date which is [ * ] ([ * ]) [ * ] and [ * ] ([ * ]) [ * ] after the expiration
of the Term,
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

23



--------------------------------------------------------------------------------



 



the Company will not institute or join in the institution of any bankruptcy,
insolvency, reorganization or similar proceeding against Holdings. The
provisions of this Section 18.1 shall survive the termination of this Agreement.
          18.2 Notices. Any notice, request, demand, waiver, consent, approval
or other communication which is required or permitted to be given to any party
shall be in writing addressed to the party at its address set forth below and
shall be deemed given (i) when delivered to the party personally, (ii) if sent
to the party by facsimile transmission (promptly followed by a hard-copy
delivered in accordance with this Section 18.2), when the transmitting party
obtains written proof of transmission and receipt; provided, however, that
notwithstanding the foregoing, any communication sent by facsimile transmission
after 5:00 PM (receiving party’s time) or not on a Business Day shall not be
deemed received until the next Business Day, (iii) when delivered by next
Business Day delivery by a nationally recognized courier service, or (iv) if
sent by registered or certified mail when received, provided postage and
registration or certification fees are prepaid and delivery is confirmed by a
return receipt:

         
 
  The Company:    
 
       
 
      OXiGENE, Inc.
 
      230 Third Avenue
 
      Waltham, MA 02451
 
      Attn: Chief Executive Officer
 
      Facsimile: (718) 547-6800
 
       
 
  Holdings:    
 
       
 
      Symphony ViDA Holdings LLC
 
      7361 Calhoun Place, Suite 325
 
      Rockville, MD 20855
 
      Attn: Robert L. Smith, Jr.
 
      Facsimile: (301) 762-6154
 
       
 
  with copies to:    
 
       
 
      Symphony Capital Partners, L.P.
 
      875 Third Avenue, 18th Floor
 
      New York, NY 10022
 
      Attn: Mark Kessel
 
      Facsimile: (212) 632-5401

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

24



--------------------------------------------------------------------------------



 



         
 
  and    
 
       
 
      Symphony Strategic Partners, LLC
 
      875 Third Avenue, 18th Floor
 
      New York, NY 10022
 
      Attn: Mark Kessel
 
      Facsimile: (212) 632-5401

or to such other address as such party may from time to time specify by notice
given in the manner provided herein to each other party entitled to receive
notice hereunder.
          18.3 Governing Law; Consent to Jurisdiction and Service of Process.
               (a) This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York; except to the extent that
this Agreement pertains to the internal governance of Holdings, and to such
extent this Agreement shall be governed and construed in accordance with the
laws of the State of Delaware.
               (b) Each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
County of New York in the State of New York, and any appellate court from any
jurisdiction thereof, in any action or proceeding arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment, and each of
the Parties hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by law, in such federal
court. Each of the Parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Party may otherwise have to bring any
action or proceeding relating to this Agreement.
               (c) Each of the Parties irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court. Each of the Parties irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
          18.4 Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

25



--------------------------------------------------------------------------------



 



          18.5 Entire Agreement. This Agreement (including any Annexes,
Schedules, Exhibits or other attachments hereto) constitutes the entire
agreement between the Parties with respect to the matters covered hereby, and no
oral or written statement may be used to interpret or vary the meaning of the
terms and conditions hereof. This Agreement supersedes all prior and
contemporaneous agreements, correspondence, discussion and understanding with
respect to such matters between the Parties but excluding the Operative
Documents.
          18.6 Amendment; Successors; Assignment; Counterparts.
               (a) The terms of this Agreement shall not be altered, modified,
amended, waived or supplemented in any manner whatsoever except by a written
instrument signed by each of the Parties and Holdings.
               (b) Nothing expressed or implied herein is intended or shall be
construed to confer upon or to give to any Person, other than the Parties, any
right, remedy or claim under or by reason of this Agreement or of any term,
covenant or condition hereof, and all the terms, covenants, conditions, promises
and agreements contained herein shall be for the sole and exclusive benefit of
the Parties and their successors and permitted assigns.
               (c) This Agreement may not be assigned by either Party hereto
without the prior written consent of the other Party; provided that, in the
event the Company undergoes a Change of Control in compliance with Article 14
hereof, the Company may assign this Agreement to its Surviving Entity.
               (d) This Agreement may be executed in one or more counterparts,
each of which, when executed, shall be deemed an original but all of which taken
together shall constitute one and the same Agreement.
          18.7 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a manner materially
adverse to either party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.
[SIGNATURES FOLLOW ON NEXT PAGE]
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year above written.

              SYMPHONY ViDA HOLDINGS LLC
 
       
 
  By:   Symphony Capital Partners, L.P.,
 
      its Manager
 
       
 
  By:   Symphony Capital GP, L.P.,
 
      its general partner
 
       
 
  By:   Symphony GP, LLC,
 
      its general partner
 
       
 
  By:    /s/ Mark Kessel
 
       
 
      Name: Mark Kessel
Title: Managing Member
 
            OXiGENE, INC.
 
       
 
  By:    /s/ John A. Kollins
 
       
 
      Name: John A. Kollins
Title: Chief Operating Officer

[Signature Page to Research and Development Agreement]
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 



--------------------------------------------------------------------------------



 



ANNEX A
CERTAIN DEFINITIONS
     “$” means United States dollars.
     “33 Act Legend” has the meaning set forth in Section 2(f) of the Purchase
Option Agreement.
     “Accredited Investor” has the meaning set forth in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended.
     “Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101
et seq.
     “Activity” means:
     (a) in the case of goods or services procured from third party vendors, the
resources applied (and the costs incurred therefor) on one clinical study or
protocol under a single contract with a vendor, said contract consisting of
either a purchase order or a stand alone contract, if for a one-time purchase,
or any work order under a master contract or master services agreement, if for
multiple purchases of similar goods or services from the same vendor; and
     (b) in the case of internally provided goods or services, the resources
applied, allocated or reallocated (and the costs associated therewith) under a
single budgetary line item for any Program.
     “Ad Hoc Meeting” has the meaning set forth in Paragraph 6 of Annex B of (i)
the Amended and Restated Research and Development Agreement, with respect to the
Operative Documents, and (ii) the Advisory Agreement, with respect to the
Zybrestat Operative Documents.
     “Additional Closing Date” has the meaning set forth in Section 2(c) of the
Additional Funding Agreement.
     “Additional Funding Agreement” means the Additional Funding Agreement,
dated as of the Closing Date, among the Company, Holdings, Investors and the
Symphony Collaboration.
     “Additional Holdings Funding” has the meaning set forth in the Preliminary
Statement of the Additional Funding Agreement.
     “Additional Holdings Funding Commitment” has the meaning set forth in the
Preliminary Statement of the Additional Funding Agreement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 1



--------------------------------------------------------------------------------



 



     “Additional Holdings Payment Amount” has the meaning set forth in
Section 3(a) of the Additional Funding Agreement.
     “Additional Investment Shares” has the meaning set forth in the Preliminary
Statement of the Additional Funding Agreement.
     “Additional Investment Warrant” has the meaning set forth in Section 5(b)
of the Additional Funding Agreement.
     “Additional Party” has the meaning set forth in Section 14 of the
Confidentiality Agreement or the Zybrestat Confidentiality Agreement, as the
case may be.
     “Additional Regulatory Filings” means such Governmental Approvals as
required to be made under any law applicable to the purchase of the Symphony
Collaboration Equity Securities under the Purchase Option Agreement.
     “Adjusted Capital Account Deficit” has the meaning set forth in
Section 1.01 of the Holdings LLC Agreement.
     “Advisory Agreement” means the Zybrestat Advisory Agreement, dated as of
the Closing Date, between Holdings and the Company.
     “Advisory Committee” has the meaning set forth in Article 3 of the Advisory
Agreement.
     “Advisory Committee Charter” has the meaning set forth in Article 3 of the
Advisory Agreement.
     “Advisory Services” has the meaning set forth in Section 1(a) of the RRD
Zybrestat Services Agreement.
     “Affected Member” has the meaning set forth in Section 26 of the Investors
LLC Agreement.
     “Affiliate” means, with respect to any Person (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any officer, director, general partner, member or trustee of such Person,
or (iii) any Person who is an officer, director, general partner, member or
trustee of any Person described in clauses (i) or (ii) of this sentence. For
purposes of this definition, the terms “controlling,” “controlled by” or “under
common control with” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person or
entity, whether through the ownership of voting securities, by contract or
otherwise, or the power to elect at least 50% of the directors, managers,
general partners, or persons exercising similar authority with respect to such
Person or entities.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 2



--------------------------------------------------------------------------------



 



     “Amended and Restated Research and Development Agreement” means the Amended
and Restated Research and Development Agreement dated as of the Closing Date,
among the Company, Holdings and the Symphony Collaboration.
     “Angiogene License Agreement” has the meaning set forth in Schedule 2.2 of
the Novated and Restated Technology License Agreement.
     “Approved Amount” has the meaning set forth in Section 2(b) of the
Additional Funding Agreement.
     “ASU License Agreement” has the meaning set forth in Schedule 2.2 of the
Novated and Restated Technology License Agreement.
     “Asset Value” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
     “Auditors” means an independent certified public accounting firm of
recognized national standing.
     “Balance Sheet Deficiency” has the meaning set forth in Section 1(c)(iii)
of the Purchase Option Agreement.
     “Balance Sheet Deficiency Date” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
     “Balance Sheet Deficiency Threshold” shall be equal to $[ * ].
     “Bankruptcy Code” means the United States Bankruptcy Code.
     “Bankruptcy Event” means, with respect to a Person, the occurrence of
either of the following:
          (a) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person of all
or substantially all of its assets, or any similar action with respect to such
Person under any Law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of [ * ]
consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy Laws or other
similar Laws now or hereafter in effect; or
          (b) such Person shall generally not pay its debts as such debts become
due or shall admit in writing its inability to pay its debts generally or such
Person shall commence a voluntary case or other proceeding under any applicable
bankruptcy,
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 3



--------------------------------------------------------------------------------



 



insolvency, reorganization, debt arrangement, dissolution or other similar Law
now or hereafter in effect, or shall consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee (other than a trustee
under a deed of trust, indenture or similar instrument), custodian, sequestrator
(or other similar official) for, such Person or for any substantial part of its
property, or shall make any general assignment for the benefit of creditors, or
shall be adjudicated insolvent, or admit in writing its inability to pay its
debts generally as they become due, or, if a corporation or similar entity, its
board of directors shall vote to implement any of the foregoing.
     “Baylor License Agreement” has the meaning set forth in Schedule 2.2 of the
Novated and Restated Technology License Agreement.
     “Bio-Reductive Trigger” means a [ * ] on a [ * ] that [ * ] such [ * ] but
which such [ * ] a [ * ] or other [ * ] under [ * ] to [ * ] the [ * ],
including (a) a [ * ] or (b) a [ * ].
     “BMS License Agreement” has the meaning set forth in Schedule 2.2 of the
Novated and Restated Technology License Agreement.
     “Business Day” means any day other than Saturday, Sunday or any other day
on which commercial banks in the City of New York are authorized or required by
law to remain closed.
     “Capital Contributions” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
     “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
     “Cash Available for Distribution” has the meaning set forth in Section 1.01
of the Holdings LLC Agreement.
     “Chair” has the meaning set forth in Paragraph 4 of Annex B to the Amended
and Restated Research and Development Agreement.
     “Change of Control” means and includes the occurrence of any of the
following events, but specifically excludes (i) acquisitions of capital stock
directly from the Company for cash, whether in a public or private offering,
(ii) sales of capital stock by stockholders of the Company, and
(iii) acquisitions of capital stock by or from any employee benefit plan or
related trust:
     (a) the merger, reorganization or consolidation of the Company into or with
another corporation or legal entity in which the Company’s stockholders holding
the right to vote with respect to matters generally immediately preceding such
merger, reorganization or consolidation, own less than fifty percent (50%) of
the voting securities of the surviving entity; or
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 4



--------------------------------------------------------------------------------



 



     (b) the sale of all or substantially all of the Company’s assets or
business.
     “Change of Control Put Option” has the meaning set forth in Section 2A(b)
of the Purchase Option Agreement.
     “Change of Control Put Option Exercise Notice” has the meaning set forth in
Section 2A(c) of the Purchase Option Agreement.
     “Class A Member” means a holder of a Class A Membership Interest.
     “Class A Membership Interest” means a Class A Membership Interest in
Holdings.
     “Class B Member” means a holder of a Class B Membership Interest.
     “Class B Membership Interest” means a Class B Membership Interest in
Holdings.
     “Class C Member” means a holder of a Class C Membership Interest.
     “Class C Membership Interest” means a Class C Membership Interest in
Holdings.
     “Class D Member” means a holder of a Class D Membership Interest.
     “Class D Membership Interest” means a Class D Membership Interest in
Holdings.
     “Client Schedules” has the meaning set forth in Section 5(b)(i) of the RRD
Services Agreement.
     “Clinical Trial Material” means Product and placebo for administration to
animals for non-clinical testing or to humans for clinical testing, and Product
for non-clinical testing.
     “Closing Date” means October 1, 2008.
     “Closing Market Price” means, depending on when an Operative Document is
entered into, either (i) the previous trading day’s closing bid price of Company
Common Stock if such Operative Document is entered into during market hours
before the close of the regular session of the NASDAQ Global Market or (ii) that
day’s closing bid price of Company Common Stock if such Operative Document is
entered into after the close of the regular session.
     “CMC” means the chemistry, manufacturing and controls documentation as
required for filings with a Regulatory Authority relating to the manufacturing,
production and testing of drug products.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 5



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Combretastatin” mean [ * ] of the [ * ] that [ * ] either a [ * ] or [ *
], in which at least one of the [ * ] is [ * ] with [ * ] or [ * ] or [ * ],
including but not limited to [ * ] and [ * ].
     “Common Stock” means the common stock, par value $0.01 per share, of the
Symphony Collaboration.
     “Company” means OXiGENE, Inc., a Delaware corporation.
     “Company Accounting Advisor” means Ernst & Young LLP.
     “Company Board” has the meaning set forth in Section 3.02 (e) of the Stock
and Warrant Purchase Agreement.
     “Company Common Stock” means the common stock, par value $0.01 per share,
of the Company.
     “Company Common Stock Valuation” has the meaning set forth in Section 2(e)
of the Purchase Option Agreement.
     “Company Obligations” has the meaning set forth in Section 6.1(a) of the
Amended and Restated Research and Development Agreement.
     “Company Payment Amount” has the meaning set forth in Section 4(a) of the
Additional Funding Agreement.
     “Company Payment Commitment” has the meaning set forth in the Preliminary
Statement of the Additional Funding Agreement.
     “Company Payment Date” has the meaning set forth in Section 4(b) of the
Additional Funding Agreement.
     “Company Personnel” has the meaning set forth in Section 8.4 of the Amended
and Restated Research and Development Agreement.
     “Company Public Filings” means all publicly available filings made by the
Company with the SEC.
     “Company Securities” has the meaning set forth Section 3.02(b) of the Stock
and Warrant Purchase Agreement.
     “Company Shares” has the meaning set forth in Section 2.02 of the Holdings
LLC Agreement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 6



--------------------------------------------------------------------------------



 



     “Company Warrants” has the meaning set forth in Section 2.02 of the
Holdings LLC Agreement.
     “Company Subcontractor” means a third party that has entered into a
Subcontracting Agreement with the Company.
     “Confidential Information” has the meaning set forth in Section 2 of the
Confidentiality Agreement or the Zybrestat Confidentiality Agreement, as the
case may be.
     “Confidentiality Agreement” means the Confidentiality Agreement, dated as
of the Closing Date, among the Symphony Collaboration, Holdings, the Company,
SCP, SSP, Investors, Symphony Capital and RRD, as such agreement may be amended
or amended and restated from time to time.
     “Conflict Transaction” has the meaning set forth in Article X of the
Symphony Collaboration Charter.
     “Control” means, with respect to any material, information or intellectual
property right, that a Party owns or has a license to such item or right, and
has the ability to grant the other Party access, a license or a sublicense (as
applicable) in or to such item or right as provided in the Operative Documents
or Zybrestat Operative Documents, as applicable, without violating the terms of
any agreement or other arrangement with any third party.
     “Cross Program Budget Component” has the meaning set forth in Section 4.1
of the Amended and Restated Research and Development Agreement.
     “Debt” of any Person means, without duplication:
     (a) all indebtedness of such Person for borrowed money,
     (b) all obligations of such Person for the deferred purchase price of
property or services (other than any portion of any trade payable obligation
that shall not have remained unpaid for [ * ] days or more from the later of
(A) the original due date of such portion and (B) the customary payment date in
the industry and relevant market for such portion),
     (c) all obligations of such Person evidenced by bonds, notes, debentures or
other similar instruments,
     (d) all obligations of such Person created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (whether or not the rights and remedies of the seller or lender
under such agreement in an event of default are limited to repossession or sale
of such property),
     (e) all Capitalized Leases to which such Person is a party,
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 7



--------------------------------------------------------------------------------



 



     (f) all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities,
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Securities of such Person,
     (h) the net amount of all financial obligations of such Person in respect
of Hedge Agreements,
     (i) the net amount of all other financial obligations of such Person under
any contract or other agreement to which such Person is a party,
     (j) all Debt of other Persons of the type described in clauses (a) through
(i) above guaranteed, directly or indirectly, in any manner by such Person, or
in effect guaranteed, directly or indirectly, by such Person through an
agreement (A) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (B) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (C) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or
(D) otherwise to assure a creditor against loss, and
     (k) all Debt of the type described in clauses (a) through (i) above secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on property (including accounts and
contract rights) owned or held or used under lease or license by such Person,
even though such Person has not assumed or become liable for payment of such
Debt.
     “Declaration Period” has the meaning set forth in Section 2(a)(ii) of the
Purchase Option Agreement.
     “Development Budget” means (i) the budget (comprised of the Program
Specific Budget Component with components for each Program and the Cross Program
Budget Component) for the implementation of the Development Plan, as may be
further developed and revised from time to time in accordance with the
Development Committee Charter and the Amended and Restated Research and
Development Agreement, or (ii) the budget for the implementation of the
Development Plan, as may be further developed and revised from time to time in
accordance with the Advisory Committee Charter and the Advisory Agreement, as
the case may be.
     “Development Committee” has the meaning set forth in Article 3 of the
Amended and Restated Research and Development Agreement.
     “Development Committee Charter” has the meaning set forth in Article 3 of
the Amended and Restated Research and Development Agreement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 8



--------------------------------------------------------------------------------



 



     “Development Committee Indemnification Agreement” means the Indemnification
Agreement among the Symphony Collaboration and the members of the Development
Committee named therein, dated as of the Closing Date, as such agreement may be
amended and restated from time to time.
     “Development Committee Member” has the meaning set forth in Paragraph 1 of
Annex B to the Amended and Restated Research and Development Agreement.
     “Development Plan” means (i) with respect to the Operative Documents, the
development plan covering all the Programs with components for each Program, as
may be further developed and revised from time to time in accordance with the
Development Committee Charter and the Amended and Restated Research and
Development Agreement, or (ii) with respect to the Zybrestat Operative
Documents, the development plan covering the Zybrestat Program, as may be
further developed and revised from time to time in accordance with the Advisory
Committee Charter and the Advisory Agreement, as the case may be.
     “Development Product” means a Product that is administered in a clinical
trial performed pursuant to the Development Plan.
     “Development Services” has the meaning set forth in Section 1(b) of the RRD
Services Agreement.
     “DGCL” means Delaware General Corporate Law, as amended from time to time.
     “Direct Investment Shares” has the meaning set forth in the Preliminary
Statement of the Purchase Option Agreement.
     “Direct Investment Warrant” has the meaning set forth in the Preliminary
Statement of the Purchase Option Agreement.
     “Director(s)” means the Persons identified as such in the Preliminary
Statement of the Indemnification Agreement (including such Persons as may become
parties thereto after the date hereof).
     “Disclosing Party” has the meaning set forth in Section 4 of the
Confidentiality Agreement or the Zybrestat Confidentiality Agreement, as the
case may be.
     “Discontinuation Option” has the meaning set forth in Section 11(a) of the
Amended and Restated Research and Development Agreement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 9



--------------------------------------------------------------------------------



 



     “Discontinuation Option Closing Date” means the date of expiration of the
Discontinuation Option pursuant to Section 11(a) of the Amended and Restated
Research and Development Agreement.
     “Discontinuation Price” has the meaning set forth in Section 11(a) of the
Amended and Restated Research and Development Agreement.
     “Discontinued Funds” has the meaning set forth in Section 8.1(b) of the
Amended and Restated Research and Development Agreement.
     “Discontinued Program” has the meaning set forth in Section 2.10 of the
Novated and Restated Technology License Agreement.
     “Disinterested Directors” has the meaning set forth in Article X of the
Symphony Collaboration Charter.
     “Disposition” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
     “Distribution” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.
     “DMF” means a Regulatory File relating to the manufacture of a Product,
including any drug master file or similar file.
     “Effective Registration Date” has the meaning set forth in Section 1 of the
Registration Rights Agreement.
     “Encumbrance” means (i) any security interest, pledge, mortgage, lien
(statutory or other), charge or option to purchase, lease or otherwise acquire
any interest, (ii) any adverse claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement, license or other encumbrance of
any kind, preference or priority, or (iii) any other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement).
     “Equity Securities” means, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 10



--------------------------------------------------------------------------------



 



     “ERISA” means the United States Employee Retirement Income Security Act of
1974, as amended.
     “Excepted Debt” has the meaning set forth in Section 5(c)(iii) of the
Purchase Option Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Existing Confidentiality Agreement” has the meaning set forth in
Section 2(a) of the Confidentiality Agreement.
     “FDA” means the United States Food and Drug Administration or its successor
agency in the United States.
     “FDA Sponsor” has the meaning set forth in Section 5.1 of the Amended and
Restated Research and Development Agreement.
     “Final Termination Date” has the meaning set forth in Section 1(c)(iii) of
the Purchase Option Agreement.
     “Financial Audits” has the meaning set forth in Section 6.6 of the Amended
and Restated Research and Development Agreement.
     “Financing” has the meaning set forth in the Preliminary Statement of the
Purchase Option Agreement.
     “Fiscal Year” has the meaning set forth in each Operative Document in which
it appears.
     “FTE” means the time and effort of one or more qualified scientists,
technicians, project managers, preclinical or clinical research personnel,
regulatory personnel, or patent professionals that is equivalent to [ * ] hours
per year.
     “Funds Termination Date” has the meaning set forth in Section 1(c)(iii) of
the Purchase Option Agreement.
     “Funds Termination Notice” has the meaning set forth in Section 1(c)(iii)
of the Purchase Option Agreement.
     “GAAP” means generally accepted accounting principles in effect in the
United States of America from time to time.
     “Governmental Approvals” means authorizations, consents, orders,
declarations or approvals of, or filings with, or terminations or expirations of
waiting periods imposed by any Governmental Authority.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 11



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any United States or non-United States
federal, national, supranational, state, provincial, local, or similar
government, governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.
     “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
     “Hedge Agreement” means any interest rate swap, cap or collar agreement,
interest rate future or option contract, currency swap agreement, currency
future or option contract or other similar hedging agreement.
     “Holdings” means Symphony ViDA Holdings LLC, a Delaware limited liability
company.
     “Holdings Expenses” has the meaning set forth in Section 5.09 of the
Holdings LLC Agreement.
     “Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Holdings dated as of the Closing Date.
     “Holdings Property” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
     “HSR Filings” means the pre-merger notification and report forms required
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.
     “IND” means an Investigational New Drug Application, as described in
21 U.S.C. § 355(i)(1) and 21 C.F.R. § 312 in the regulations promulgated by the
United States Food and Drug Administration, or any foreign equivalent thereof.
     “Indemnification Agreement” means the Indemnification Agreement among the
Symphony Collaboration and the Directors named therein, dated as of the Closing
Date, as such agreement may be amended or amended and restated from time to
time.
     “Indemnified Party” has the meaning set forth in each Operative Document or
Zybrestat Operative Document in which it appears.
     “Indemnified Proceeding” has the meaning set forth in each Operative
Document or Zybrestat Operative Document in which it appears.
     “Indemnifying Party” has the meaning set forth in each Operative Document
or Zybrestat Operative Document in which it appears.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 12



--------------------------------------------------------------------------------



 



     “Initial Holdings LLC Agreement” means the Agreement of Limited Liability
Company of Holdings, dated July 31, 2008.
     “Initial Investors Funding” means the initial $15,000,000 contribution to
the Symphony Collaboration by the Investors through Holdings.
     “Initial Investors LLC Agreement” means the Agreement of Limited Liability
Company of Investors, dated July 31, 2008.
     “Initial LLC Member” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
     “Interest Certificate” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
     “Investment Company Act” means the Investment Company Act of 1940, as
amended.
     “Investment Policy” has the meaning set forth in Section 1(a)(vi) of the
RRD Services Agreement.
     “Investors” means Symphony ViDA Investors LLC.
     “Investors LLC Agreement” means the Amended and Restated Agreement of
Limited Liability Company of Investors dated as of the Closing Date.
     “IRS” means the U.S. Internal Revenue Service.
     “IV Commercialization Activities” means submitting an application for, or
obtaining regulatory approval of, or the promotion of any IV Ophthalmology
Product.
     “IV Ophthalmology Product” means [ * ] comprising [ * ] and [ * ] or other[
* ]. [ * ] do not include products that are [ * ] or other [ * ].
     “Key Personnel” means those Company Personnel listed on Schedule 6.4 to the
Amended and Restated Research and Development Agreement or the Advisory
Agreement, as applicable, as such schedule may be updated from time to time by
mutual agreement of the parties to the Amended and Restated Research and
Development Agreement or the Advisory Agreement, as applicable.
     “Know-How” means any and all proprietary technology, including without
limitation, manufacturing processes or protocols, know-how, writings,
documentation, data, technical information, techniques, results of
experimentation and testing, diagnostic and prognostic assays, specifications,
databases, any and all laboratory, research, pharmacological, toxicological,
analytical, quality control, non-clinical and clinical data, and other
information and materials, whether or not patentable.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 13



--------------------------------------------------------------------------------



 



     “Knowledge” of the Company, the Symphony Collaboration or Holdings, as the
case may be, means, as of any relevant date, the actual (and not imputed)
knowledge of the executive officers or managing member of such Person holding
such office at such time, without the duty of inquiry or investigation.
     “Law” means any law, statute, treaty, constitution, regulation, rule,
ordinance, order or Governmental Approval, or other governmental restriction,
requirement or determination, of or by any Governmental Authority.
     “License” has the meaning set forth in the Preliminary Statement of the
Purchase Option Agreement.
     “Licensed Intellectual Property” means the Licensed Patent Rights and the
Licensed Know-How.
     “Licensed Know-How” means any and all Know-How that is Controlled by
Licensor or its Affiliates on or after the Closing Date and prior to the
expiration or termination of the Purchase Option without Licensor’s exercise of
the Purchase Option that relates to, or is exploitable in connection with, the
Licensed Patent Rights, Regulatory Files, Products or the Programs.
     “Licensed Patent Rights” means:
     (a) [ * ] and [ * ] and [ * ] prior to the expiration or termination of the
[ * ] without [ * ] relating to, or exploitable in connection with, any [ * ]
and/or any [ * ];
     (b) [ * ] and [ * ] or [ * ] of the [ * ] or [ * ] described in (a) filed
prior to the [ * ] without [ * ]; and
     (c) [ * ] and [ * ] of the [ * ] or [ * ] described in (a) or (b) filed
after [ * ] but solely to the extent the subject matter in any such [ * ].
     Licensed Patent Rights include (i) [ * ] and (ii) [ * ].
     “Licensor” means the Company.
     “Licensor Regulatory Files” means any IND, NDA, DMF or any other
correspondence or filings filed with or received from any Regulatory Authority
Controlled by Licensor or its Affiliates at any time subsequent to the
expiration or termination of the Purchase Option without Licensor’s exercise of
the Purchase Option relating to, or exploitable in connection with, Zybrestat
Compounds.
     “Licensor Zybrestat Patents” means, other than the [ * ], any and all other
patents, patent applications and invention disclosures [ * ].
     “Lien” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 14



--------------------------------------------------------------------------------



 



     “Liquidating Event” has the meaning set forth in Section 8.01 of the
Holdings LLC Agreement.
     “LLC Agreements” means the Initial Holdings LLC Agreement, the Holdings LLC
Agreement, the Initial Investors LLC Agreement and the Investors LLC Agreement.
     “Loss” has the meaning set forth in each Operative Document in which it
appears.
     “Management Fee” has the meaning set forth in Section 6(a) of the RRD
Services Agreement.
     “Management Services” has the meaning set forth in Section 1(a) of the RRD
Services Agreement.
     “Manager” means (i) for each LLC Agreement in which it appears, the meaning
set forth in such LLC Agreement, and (ii) for each other Operative Document in
which it appears, RRD in its capacity as the provider of Management Services on
behalf of the Symphony Collaboration pursuant to the RRD Services Agreement.
     “Manager Event” has the meaning set forth in Section 3.01(g) of the
Holdings LLC Agreement.
     “Material Adverse Effect” means, with respect to any Person, a material
adverse effect on (i) the business, assets, property or condition (financial or
otherwise) of such Person or, (ii) its ability to comply with and satisfy its
respective agreements and obligations under the Operative Documents or the
Zybrestat Operative Documents, as applicable, or, (iii) the enforceability of
the obligations of such Person under any of the Operative Documents or the
Zybrestat Operative Documents, as applicable, to which it is a party.
     “Maximum Premium” has the meaning set forth in Section 4.03(d) of the Stock
and Warrant Purchase Agreement.
     “Medical Discontinuation Event” means a series of adverse events, side
effects or other undesirable outcomes that, when collected in a Program, would
cause a reasonable FDA Sponsor to discontinue such Program.
     “Membership Interest” means (i) for each LLC Agreement in which it appears,
the meaning set forth in such LLC Agreement, and (ii) for each other Operative
Document in which it appears, the meaning set forth in the Holdings LLC
Agreement.
     “NASDAQ Rules” means the rules and regulations promulgated by the NASDAQ
Stock Market, including, without limitation, Rules 4350(i)(1)(B) and
4350(i)(1)(D).
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 15



--------------------------------------------------------------------------------



 



     “NDA” means a New Drug Application, as defined in the regulations
promulgated by the FDA, or any foreign equivalent thereof.
     “Non-IV Closing Date” means the date, chosen by Holdings, at which the
Non-IV Shares and/or Non-IV Warrant are issued and purchased by Holdings;
provided that Holdings must select a date within one year after the Company
delivers the Non-IV Notice.
     “Non-IV Notice” means a notice from the Company stating that that the
Company believes in good faith that the licensing and/or commercialization of a
Zybrestat Compound for use in any oncology indication will be benefited by
prohibiting the Symphony Collaboration from conducting IV Commercialization
Activities and stating that the Symphony Collaboration shall be prohibited from
conducting any future IV Commercialization Activities.
     “Non-IV Shares” means (a) 4,000,000 (four million) shares of Company Common
Stock if the Symphony Collaboration has both (x) completed sufficient clinical
trials to enable the conduct of a pivotal trial (as determined by the
Development Committee and as approved by the Symphony Collaboration Board) and
(y) given the Company written notice that the Symphony Collaboration intends to
commence a pivotal trial of an IV VDA Ophthalmology Product or (b) if the
Symphony Collaboration has not both (x) completed sufficient clinical trials to
enable the conduct of a pivotal trial (as determined by the Development
Committee and as approved by the Symphony Collaboration Board) and (y) given the
Company written notice that the Symphony Collaboration intends to commence a
pivotal trial of an IV VDA Product, 2,000,000 (two million) shares of Company
Common Stock.
     “Non-IV Warrant” has the meaning set forth in Section 2.06 of the Stock and
Warrant Purchase Agreement.
     “Non-Pivotal Requirements” means that with respect to the applicable
contemplated clinical study: (a) the primary purpose for conducting such study,
as reasonably determined by the Symphony Collaboration, is to subsequently
enable initiation of a pivotal study as the next clinical study with an IV
Ophthalmology Product; (b) the primary purpose of such study is not, as
reasonably determined by the Symphony Collaboration, to materially benefit or
further the development of a product other than an IV Ophthalmology Product; and
(c) the Symphony Collaboration has previously completed at least one clinical
study with an IV Ophthalmology Product.
     “Novated and Restated Technology License Agreement” means the Novated and
Restated Technology License Agreement, dated as of the Closing Date, among the
Company, the Symphony Collaboration and Holdings.
     “Operative Documents” means, collectively, the Indemnification Agreement,
the Development Committee Indemnification Agreement, the Holdings LLC Agreement,
the Purchase Option Agreement, the Stock and Warrant Purchase
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 16



--------------------------------------------------------------------------------



 



Agreement, the Subscription Agreement, the Additional Funding Agreement, the
Registration Rights Agreement, the Technology License Agreement, the Novated and
Restated Technology License Agreement, the RRD Services Agreement, the Research
and Development Agreement, the Amended and Restated Research and Development
Agreement, the Confidentiality Agreement, the OXiGENE Directors Indemnification
Agreement, and each other certificate and agreement executed in connection with
any of the foregoing documents.
     “Ophthalmology Product” means any [ * ] or [ * ] comprising a [ * ] for use
in the [ * ].
     “Ophthalmology Program” means the identification, development, manufacture
and/or use of any Ophthalmology Product.
     “Option Premium Shares” has the meaning set forth in the Preliminary
Statement of the Purchase Option Agreement.
     “Optional Company Funding” has the meaning set forth in Section 2(c) of the
Additional Funding Agreement.
     “Optional Company Funding Amount” has the meaning set forth in the
Preliminary Statement of the Additional Funding Agreement.
     “OQP” means any [ * ] that contains at least one [ * ] derived from, or
that may be converted to, [ * ], including but not limited to [ * ].
     “Organizational Documents” means any certificates or articles of
incorporation or formation, partnership agreements, trust instruments, bylaws or
other governing documents.
     “Original Agreement” has the meaning set forth in each Operative Document
in which it appears.
     “OXi4503” means [ * ] which has the following chemical structure:
     [ * ]
     “OXi4503 Compounds” means [ * ], which has the [ * ] and the following
chemical structure:
[ * ]
[ * ].
     “OXiGENE Directors Indemnification Agreement” means the Indemnification
Agreement among the Company and the Directors named therein, dated
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 17



--------------------------------------------------------------------------------



 



as of the Closing Date, as such agreement may be amended or amended and restated
from time to time.
     “Partial Stock Payment” has the meaning set forth in Section 3(a)(iii) of
the Purchase Option Agreement.
     “Party(ies)” means, for each Operative Document, Zybrestat Operative
Document or other agreement in which it appears, the parties to such Operative
Document, Zybrestat Operative Document or other agreement, as set forth therein.
With respect to any agreement in which a provision is included therein by
reference to a provision in another agreement, the term “Party” shall be read to
refer to the parties to the document at hand, not the agreement that is
referenced.
     “Payment Terms” has the meaning set forth in Section 8.2 of the Amended and
Restated Research and Development Agreement.
     “Percentage” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
     “Permitted Investments” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
     “Permitted Lien” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.
     “Person” means any individual, partnership (whether general or limited),
limited liability company, corporation, trust, estate, association, nominee or
other entity.
     “Personnel” of a Party means such Party, its employees, subcontractors,
consultants, representatives and agents.
     “Prime Rate” means the quoted “Prime Rate” at JPMorgan Chase Bank or, if
such bank ceases to exist or is not quoting a base rate, prime rate reference
rate or similar rate for United States dollar loans, such other major money
center commercial bank in New York City selected by the Manager.
     “Products” means Ophthalmology Products and/or Second Generation OQP
Products.
     “Profit” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
     “Program Specific Budget Component” has the meaning set forth in
Section 4.1 of the Amended and Restated Research and Development Agreement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 18



--------------------------------------------------------------------------------



 



     “Program-Specific Claim” means any claim in a patent or patent application
in the Licensed Patent Rights that is directed exclusively to the composition of
matter, formulations or use of any Product.
     “Program-Specific Patents” means any and all Licensed Patent Rights that
contain at least one Program-Specific Claim.
     “Program” or “Programs” means the Ophthalmology Program and/or the Second
Generation OQP Program, with respect to the Operative Documents.
     “Protocol” means a written protocol that meets the substantive requirements
of Section 6 of the ICH Guideline for Good Clinical Practice as adopted by the
FDA, effective May 9, 1997, and is included within the Development Plan or later
modified or added to the Development Plan pursuant to the Amended and Restated
Research and Development Agreement or the Advisory Agreement, as the case may
be.
     “Public Companies” has the meaning set forth in Section 5(e) of the
Purchase Option Agreement.
     “Purchase Option” has the meaning set forth in Section 1(a) of the Purchase
Option Agreement.
     “Purchase Option Agreement” means the Purchase Option Agreement dated as of
the Closing Date, among the Company, Holdings and the Symphony Collaboration.
     “Purchase Option Closing” has the meaning set forth in Section 2(a) of the
Purchase Option Agreement.
     “Purchase Option Closing Date” has the meaning set forth in Section 2(a) of
the Purchase Option Agreement.
     “Purchase Option Commencement Date” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
     “Purchase Option Exercise Date” has the meaning set forth in Section 2(a)
of the Purchase Option Agreement.
     “Purchase Option Exercise Notice” has the meaning set forth in Section 2(a)
of the Purchase Option Agreement.
     “Purchase Option Period” has the meaning set forth in Section 1(c)(iii) of
the Purchase Option Agreement.
     “Purchase Option Shares” has the meaning set forth in the recitals to the
Registration Rights Agreement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 19



--------------------------------------------------------------------------------



 



     “Purchase Price” has the meaning set forth in Section 2(b) of the Purchase
Option Agreement.
     “QA Audits” has the meaning set forth in Section 6.5 of the Amended and
Restated Research and Development Agreement.
     “Regulatory Allocation” has the meaning set forth in Section 3.06 of the
Holdings LLC Agreement.
     “Regulatory Authority” means the United States Food and Drug
Administration, or any successor agency in the United States, or any health
regulatory authority(ies) in any other country that is a counterpart to the FDA
and has responsibility for granting registrations or other regulatory approval
for the marketing, manufacture, storage, sale or use of drugs in such other
country.
     “Regulatory Files” means any IND, NDA, DMF or any other correspondence or
filings filed with or received from any Regulatory Authority with respect to the
Programs.
     “Representative” of any Person means such Person’s shareholders,
principals, directors, officers, employees, members, managers and/or partners.
     “Research and Development Agreement” means the Research and Development
Agreement, dated as of the Closing Date, between the Company and Holdings.
     “RRD” means RRD International, LLC, a Delaware limited liability company.
     “RRD Indemnified Party” has the meaning set forth in Section 10(a) of the
RRD Services Agreement.
     “RRD Loss” has the meaning set forth in Section 10(a) of the RRD Services
Agreement.
     “RRD Personnel” has the meaning set forth in Section 1(a)(ii) of the RRD
Services Agreement.
     “RRD Services Agreement” means the RRD Services Agreement, between the
Symphony Collaboration and RRD, dated as of the Closing Date.
     “RRD Zybrestat Services Agreement” means the RRD Zybrestat Services
Agreement, between Holdings, the Company and RRD, dated as of the Closing Date.
     “Schedule K-1” has the meaning set forth in Section 9.02(a) of the Holdings
LLC Agreement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 20



--------------------------------------------------------------------------------



 



     “Scheduled Meeting” has the meaning set forth in Paragraph 6 of Annex B of
the Amended and Restated Research and Development Agreement.
     “Scientific Discontinuation Event” has the meaning set forth in
Section 4.2(c) of the Amended and Restated Research and Development Agreement.
     “SCP” means Symphony Capital Partners, L.P., a Delaware limited
partnership.
     “Second Generation OQP Products” means any pharmaceutical composition or
method comprising an OQP.
     “Second Generation OQP Program” means the identification, development,
manufacture and/or use of any Second Generation OQP Product.
     “SEC” means the United States Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Share Date” has the meaning set forth in Section 2.02 of the Stock and
Warrant Purchase Agreement.
     “Solvent” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
     “SSP” means Symphony Strategic Partners, LLC, a Delaware limited liability
company.
     “Stock and Warrant Purchase Agreement” means that certain Stock and Warrant
Purchase Agreement, dated as of the Closing Date, by and between the Company and
Holdings.
     “Stock Payment Date” has the meaning set forth in Section 2 of the
Subscription Agreement.
     “Stock Purchase Price” has the meaning set forth in Section 2 of the
Subscription Agreement.
     “Stockholder Approval” means the approval required to be obtained by the
Company from its stockholders in accordance with the DGCL, the NASDAQ Rules, the
Securities Act, Exchange Act and other applicable Laws to approve the
transactions contemplated by the Operative Documents, including, without
limitation, the issuance of the Company Securities.
     “Subcontracting Agreement” means (a) any written agreement between the
Company and a third party pursuant to which the third party performs any Company
Obligations or (b) any work order, change order, purchase order or the like
entered into
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 21



--------------------------------------------------------------------------------



 



pursuant to Section 6.2 of the Amended and Restated Research and Development
Agreement or Section 6.2 of the Advisory Agreement, as the case may be.
     “Sublicense Obligations” has the meaning set forth in Section 3.2 of the
Novated and Restated Technology License Agreement.
     “Sublicensed Intellectual Property” has the meaning set forth in
Section 3.2 of the Novated and Restated Technology License Agreement.
     “Subscription Agreement” means the Subscription Agreement between the
Symphony Collaboration and Holdings, dated as the Closing Date.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency); (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company; or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
     “Surviving Entity” means the surviving legal entity which survives the
Company after giving effect to a Change of Control.
     “Symphony Capital” means Symphony Capital LLC, a Delaware limited liability
company.
     “Symphony Collaboration” means Symphony ViDA, Inc., a Delaware corporation.
     “Symphony Collaboration Auditors” has the meaning set forth in Section 5(b)
of the RRD Services Agreement.
     “Symphony Collaboration Board” means the board of directors of the Symphony
Collaboration.
     “Symphony Collaboration By-laws” means the By-laws of the Symphony
Collaboration, as adopted by resolution of the Symphony Collaboration Board on
the Closing Date.
     “Symphony Collaboration Charter” means the Amended and Restated Certificate
of Incorporation of the Symphony Collaboration, dated as of the Closing Date.
     “Symphony Collaboration Director Event” has the meaning set forth in
Section 3.01(h)(i) of the Holdings LLC Agreement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 22



--------------------------------------------------------------------------------



 



     “Symphony Collaboration Enhancements” means [ * ] (including [ * ]), that
is made by or on behalf of [ * ], including [ * ] and including [ * ], together
with [ * ].
     “Symphony Collaboration Equity Securities” means the Common Stock and any
other stock or shares issued by the Symphony Collaboration.
     “Symphony Collaboration Loss” has the meaning set forth in Section 10(b) of
the RRD Services Agreement.
     “Symphony Collaboration Relevant Infringement” means an infringement,
misappropriation, illegal use or misuse of the Licensed Patent Rights or other
Licensed Intellectual Property due to the manufacture, use, sale or importation
of any of the Products for which the Company has not exercised a Discontinuation
Option.
     “Symphony Collaboration Shareholder” means any Person who owns any Symphony
Collaboration Shares.
     “Symphony Collaboration Shares” has the meaning set forth in Section 2.02
of the Holdings LLC Agreement.
     “Symphony Fund(s)” means Symphony Capital Partners, L.P., a Delaware
limited partnership, and Symphony Strategic Partners, LLC, a Delaware limited
liability company.
     “Symphony Regulatory Files” means any IND, NDA, DMF or any other
correspondence or filings filed with or received from any Regulatory Authority
Controlled by the Symphony Collaboration or its Affiliates at any time
subsequent to either (i) the expiration or termination of the Purchase Option
without Licensor’s exercise of the Purchase Option; or (ii) the expiration of
the Discontinuation Option relating to the Ophthalmology Program without
exercise thereof, in either case, relating to, or exploitable in connection
with, Zybrestat Compounds.
     “Symphony Zybrestat Patents” means any and all patents, patent applications
and invention disclosures Controlled by the Symphony Collaboration or its
Affiliates at any time subsequent to the expiration or termination of the
Purchase Option without Licensor’s exercise of the Purchase Option relating to,
or exploitable in connection with, Zybrestat Compounds.
     “Tangible Materials” means [ * ], that embodies or relates to [ * ],
including [ * ]; provided, however, that Tangible Materials shall not include [
* ].
     “Tax Amount” has the meaning set forth in Section 4.02 of the Holdings LLC
Agreement.
     “Technology License Agreement” means the Technology License Agreement,
dated as of the Closing Date, between the Company and Holdings.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 23



--------------------------------------------------------------------------------



 



     “Term” has the meaning set forth in Section 4(b)(iv) of the Purchase Option
Agreement, unless otherwise stated in the applicable Operative Document.
     “Territory” means the world.
     “Third Party IP” has the meaning set forth in Section 2.9 of the Novated
and Restated Technology License Agreement.
     “Third Party License Agreement” means any agreement between the Company or
its Affiliates and a third party pursuant to which any element of the Licensed
Intellectual Property is licensed to the Company or its Affiliates. Third Party
License Agreements include the ASU License Agreement, the Baylor License
Agreement, the BMS License Agreement and the Angiogene License Agreement.
     “Third Party Licensor” means a third party from which the Company has
received a license or sublicense to Licensed Intellectual Property.
     “Transaction Event” means a merger, acquisition or similar change of
control event involving the Company.
     “Transfer” has for each Operative Document in which it appears the meaning
set forth in such Operative Document.
     “Transferee” has, for each Operative Document in which it appears, the
meaning set forth in such Operative Document.
     “Treasury Regulations” means the rules, regulations and orders, and
interpretations thereof, adopted by the IRS under the Code, as in effect from
time to time.
     “Vascular Disrupting Agent” means an agent that selectively disrupts
abnormal blood vessels or a radioisomer, salt, solvate, polymorph, isomer,
metabolite or prodrug thereof, including, but not limited to, Combretastatins;
provided, however, that Vascular Disrupting Agents shall not include any such
agent that includes a Bio-Reductive Trigger.
     “Voluntary Bankruptcy” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
     “Warrant Shares” has the meaning set forth in the Preliminary Statement of
the Purchase Option Agreement.
     “Zybrestat” means [ * ], which has the following chemical structure:
[ * ]
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 24



--------------------------------------------------------------------------------



 



     “Zybrestat Compounds” means [ * ] and the following chemical structure:
[ * ]
[ * ].
     “Zybrestat Confidentiality Agreement” means the Confidentiality Agreement,
dated as of the Closing Date, among the Symphony Collaboration, Holdings, the
Company, SCP, SSP, Investors, Symphony Capital and RRD, as such agreement may be
amended or amended and restated from time to time.
     “Zybrestat Indemnification Agreement” means the Advisory Committee
Indemnification Agreement, dated as of the Closing Date, among the Company and
the members of the Advisory Committee named therein, as such agreement may be
amended and restated from time to time.
     “Zybrestat Operative Documents” means, collectively, the Advisory
Agreement, the RRD Zybrestat Services Agreement, the Advisory Committee
Indemnification Agreement and the Zybrestat Confidentiality Agreement.
     “Zybrestat Product” or “Zybrestat Product” has the meaning set forth in the
Preliminary Statement of the Advisory Agreement.
     “Zybrestat Program” has the meaning set forth in the Preliminary Statement
of the Advisory Agreement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex A - 25



--------------------------------------------------------------------------------



 



ANNEX B
DEVELOPMENT COMMITTEE CHARTER
     Purpose
     The Development Committee (the “Development Committee”) is established by
Symphony ViDA Holdings LLC (“Holdings”) to oversee a clinical development plan
(the “Development Plan”) and a development budget (the “Development Budget”) for
the Programs (each as defined in that certain Technology License Agreement
(“TLA”), dated as of October 1, 2008, between OXiGENE, INC. (the “Company”) and
Holdings (together with the Company, the “Parties” and each a “Party”), and to
develop the Ophthalmology Program and the Second Generation OQP Program (each as
defined in the TLA). Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in Annex A to the Research and
Development Agreement, dated as of October 1, 2008, between Holdings and the
Company.
     Composition
     1. The Development Committee shall initially have six (6) members, and
shall at all times have an even number of members and consist of an equal number
of members designated by each Party (the “Development Committee Members”). Each
Party may bring additional employees or representatives to each meeting as
non-voting observers, but only if such employees or representatives are bound by
confidentiality obligations at least as stringent as those described in the
Confidentiality Agreement. The size and composition of the Development Committee
provided herein may not be changed without the consent of both Holdings and the
Company.
     2. One-half (1/2) of the Development Committee Members shall be designated
by the Company and one-half (1/2) shall be designated by Holdings.
     3. Each Development Committee Member shall have the requisite background,
experience and training to carry out the duties and obligations of the
Development Committee.
     4. The chair of the Development Committee shall be, initially, Patricia A.
Walicke, M.D., Ph.D., the Vice President and Chief Medical Officer of the
Company, and any succeeding chair shall be such person as may be appointed to
the position of Vice President and Chief Medical Officer of the Company (or an
equivalent successor position) (the “Chair”). If the Company wishes to appoint a
Chair other than the then-current Vice President and Chief Medical Officer of
the Company (or the holder of an equivalent successor position), then such
appointment shall require the consent of Holdings.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex B - 1



--------------------------------------------------------------------------------



 



     5. By written notice to the Company, Holdings may remove or replace one or
more Development Committee Members designated by Holdings. By written notice to
Holdings, the Company may remove or replace one or more Development Committee
Members designated by the Company.
     Operations
     6. The Development Committee shall meet once per month during the Term,
unless and until the Development Committee determines that such meetings should
occur once per quarter (in either case, each a “Scheduled Meeting”). Scheduled
Meetings may be held in person or by teleconference when appropriate; provided
that each Scheduled Meeting during the first [ * ] months of the term shall be
held in person unless otherwise unanimously agreed by the members of the
Development Committee. In-person Scheduled Meetings shall be held at the
Company’s headquarters unless otherwise unanimously agreed by the members of the
Development Committee. Each of Holdings and the Company shall be solely
responsible for the costs associated with its employees and/or representatives
attending and participating in such Scheduled Meetings. In addition, any
Development Committee Member may call for an ad hoc meeting of the Development
Committee to be held by teleconference at any time during regular business
hours, by giving the other members of the Development Committee advance written
notice of at least [ * ] ([ * ]) Business Days (each, an “Ad Hoc Meeting”). An
Ad Hoc Meeting may be called to address any time-sensitive matter, including
additional expenditure requests pursuant to Section 8.3 of the Research and
Development Agreement.
     7. The Chair shall, in consultation with other Development Committee
Members and the management of Holdings, develop and set the Development
Committee’s agenda for each Scheduled Meeting. The Chair shall include on such
agenda each item requested by a Development Committee member at least two
(2) weeks before the applicable Scheduled Meeting. The agenda and information
concerning the business to be conducted at each Scheduled Meeting shall be
communicated in writing to the Development Committee Members at least one
(1) week in advance of such Scheduled Meeting to permit meaningful review. Such
an agenda shall not be required for an Ad Hoc Meeting.
     8. Each Party’s Development Committee Members shall collectively have three
(3) votes, regardless of the number of its Development Committee Members
participating in any Scheduled Meeting or Ad Hoc Meeting. No votes shall be
taken unless there is at least one (1) Development Committee Member representing
each of the Company and Holdings participating in such Scheduled Meeting or Ad
Hoc Meeting, as the case may be. Each Party may allocate its three (3) votes
among its attending Development Committee Members in any manner, at such Party’s
discretion. If only one (1) Development Committee Member is attending on behalf
of a given Party, such Development Committee Member may cast all the votes
allocated to such Party. Unless otherwise specified herein, all actions taken by
the Development Committee as a committee shall be by majority vote. If the
Development Committee Members reach a
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex B - 2



--------------------------------------------------------------------------------



 



deadlock on any vote, then such deadlock shall be resolved in accordance with
Paragraph 11 of this Development Committee Charter.
     9. Notwithstanding anything herein to the contrary, during the Term, this
Development Committee Charter may be amended only with the unanimous approval of
the Development Committee Members and the consent of Holdings and the Company.
     10. The Chair, or such person as the Chair may designate, shall prepare,
and distribute to all Development Committee Members, draft committee minutes
within a reasonable period of time following each Scheduled Meeting or Ad Hoc
Meeting. As part of the agenda of the first Scheduled Meeting, the Development
Committee Members shall agree upon a standard procedure for review and approval
of such draft committee minutes by the Development Committee Members.
     11. If the Development Committee is unable to decide by a majority vote on
any issue within the scope of its authority and duties, then the Development
Committee shall promptly raise such issue to the chief executive officer (or
equivalent manager or officer) of the Company and Holdings. The chief executive
officer and chairman shall have [ * ] ([ * ]) Business Days to mutually agree on
how to resolve such issue.
     Authority and Duties
     12. The Development Committee shall, within [ * ] ([ * ]) days of the
Closing Date of the Closing Date, work diligently and endeavor to agree upon a
Development Plan and Development Budget. The Development Committee shall
continue to develop and refine the Development Plan and Development Budget, and
shall, at the request of the Manager (as defined in the Research and Development
Agreement), submit each to Holdings. Following Holdings’ review, the Development
Committee shall work diligently to incorporate the comments generated by such
review in order to update the Development Plan and Development Budget as soon as
practicable and shall then submit the updated Development Plan and Development
Budget to Holdings for review. The Development Committee shall thereafter
continue to develop and refine the Development Plan and the Development Budget
as needed, and shall conduct a comprehensive review of each on a semi-annual
basis. In addition, the Development Committee shall decide on any other matters
relating to the Development Plan and the Development Budget that may arise,
including (i) responding to requests from the Company for amendments to the
Development Plan and/or the Development Budget, and (ii) addressing all other
matters that are identified in the Operative Documents as requiring the approval
of the Development Committee (including, but not limited to, the approval of any
new, or the amendment or termination of any existing, Subcontracting Agreement).
Unless otherwise approved pursuant to Paragraph 11 hereof, or discontinued or
modified pursuant to Sections 4.2(c) or 5.1 of the Research and Development
Agreement, no material change to the Development Plan or Development Budget will
be adopted by Holdings unless and until the Development Committee approves such
change.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex B - 3



--------------------------------------------------------------------------------



 



     13. The Development Committee shall report at least quarterly to Holdings
regarding progress relative to the Development Plan and the Development Budget,
and any changes in the Development Plan and/or Development Budget, and shall
respond promptly to any reasonable requests for additional information made by
Holdings. The Development Committee shall also submit its material decisions
regarding the Development Plan and Development Budget to Holdings, including
regulatory strategies and discontinuation or modification of the Programs.
     14. The Development Committee shall continuously evaluate the funding
requirements of the Programs.
     15. The foregoing list of duties is not exhaustive, and the Development
Committee may, in addition, perform such other functions as may be necessary or
appropriate for the performance of its duties and the furtherance of the
development of Programs, including as may be required under any Operative
Document. In no event shall the Development Committee have the power to amend
any of the Operative Documents. The Development Committee shall have the power
to delegate its authority and duties to sub-committees as it deems appropriate;
provided, however, that each such sub-committee shall have at least one
(1) Development Committee Member who is designated by Holdings and at least one
(1) Development Committee Member who is designated by the Company.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex B - 4



--------------------------------------------------------------------------------



 



ANNEX C
PAYMENT TERMS

1.   With respect to the development activities and services provided by the
Company pursuant to this Agreement, and in accordance with the terms of this
Agreement, the Development Plan and the Development Budget, the Company will
invoice Holdings, and Holdings will pay the Company, in accordance with this
Annex C.   2.   Out-of-pocket fees, expenses and pass-through costs actually
incurred by the Company or Company Personnel in performing the development
activities and services pursuant to this Agreement, which fees, expenses and
pass-through costs have been estimated in the Development Budget, as such
Development Budget may be modified upon approval of the Development Committee,
shall be invoiced by the Company to Holdings following the end of the month in
which such development activities and services were performed or such
out-of-pocket fees, expenses or pass-through costs were incurred. Holdings shall
pay the Company the amount of such invoice within [ * ] ([ * ]) days of receipt,
provided that the invoice, accompanying documentation and amount invoiced comply
with this Annex C and Article 8 of this Agreement.   3.   The Company’s monthly
invoices must include receipts, third party invoices or other reasonable
documentation for all fees, expenses and pass-through costs of the Company and
Company Personnel. Personnel costs in item 2 shall be reimbursed at an annual
fully burdened FTE rate as set forth in Schedule 1 attached hereto. The
Company’s invoices not in accordance with the requirements of this section may
incur delays in payment. The Company shall not charge any administrative fees to
Holdings in connection with any fees, expenses or pass-through costs.   4.   All
fees, expenses and pass-through costs will be payable in US Dollars. If Holdings
disputes in good faith any portion of an invoice, then Holdings shall pay the
undisputed amounts as set forth in the preceding sentence and the parties shall
use good faith efforts to reconcile the disputed amount as soon as practicable.
  5.   The Company will transmit invoices to Holdings at the following address:

SYMPHONY ViDA HOLDINGS LLC
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Accounts Payable
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex C - 1



--------------------------------------------------------------------------------



 



6.   All payments to the Company shall be sent to the Company, as follows:

         
If mailed:
  OXiGENE, INC.    
 
  230 Third Avenue    
 
  Waltham, MA 02451    
 
       
If wired:
  Name of bank:   [ * ]
 
  Routing number:   [ * ]
 
  SWIFT Code:   [ * ]
 
  The Company account number:   [ * ]

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

Annex C - 2



--------------------------------------------------------------------------------



 



SCHEDULE 6.2
SUBCONTRACTING AGREEMENTS

          Type   Organization   Effective Date
[ * ]
  [ * ]   [ * ]

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.4
COMPANY KEY PERSONNEL

      Name   Position
Patricia Walicke
  Vice President and CMO
David Chaplin
  Vice President and CSO
Christopher Joyce
  Sr. Director, Project Management
Jacqueline Moore
  Sr. Director, Clinical Operations
Zelanna Goldberg
  Medical Director
Rita O’Flynn
  Clinical Research Consultant
Kim Perkins
  Associate Director, Preclinical Development
Bronwyn Siim
  Director, Research
Suman Sharma
  Director, CMC
James Murphy
  Vice President and CFO
John Kollins
  COO

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 



--------------------------------------------------------------------------------



 



SCHEDULE 12.1(f)
MATERIAL DISCLOSED CONTRACTS

          Type   Organization   Effective Date
[ * ]
  [ * ]   [ * ]

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 